Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1 of151


    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2
                               Case No. 11-80205-CR-KAM
    3
         UNITED STATES OF AMERICA,    )
    4                                 )
              GOVERNMENT,             )
    5                                 )
              -v-                     )
    6                                 )
         MITCHELL J. STEIN,           )
    7                                 )
              DEFENDANT.              )        West Palm Beach, Florida
    8                                 )        August 29, 2018
         _____________________________)
                                      )
    9

   10                          VOLUME 3 - PAGES 1 - 51

   11                 TRANSCRIPT OF RESENTENCING PROCEEDINGS

   12                   BEFORE THE HONORABLE KENNETH A. MARRA

   13                       UNITED STATES DISTRICT JUDGE

   14

   15    Appearances:

   16    (On Page 2.)

   17

   18    Reporter                        Stephen W. Franklin, RMR, CRR, CPE
         (561)514-3768                   Official Court Reporter
   19                                    701 Clematis Street
                                         West Palm Beach, Florida 33401
   20                                    E-mail: SFranklinUSDC@aol.com

   21

   22

   23

   24

   25
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2 of251


    1    Appearances:

    2    FOR THE GOVERNMENT              Michelle Pascucci, ESQ.
                                         Securities and Financial Fraud
    3                                    Unit, Fraud Section
                                         Criminal Division
    4                                    U.S. Department of Justice
                                         1400 New York Avenue, Northwest
    5                                    Washington, DC 20530
         -and-
    6                                    Caitlin R. Cottingham, ESQ.
                                         Securities and Financial Fraud
    7                                    Unit, Fraud Section
                                         Criminal Division
    8                                    U.S. Department of Justice
                                         1400 New York Avenue, Northwest
    9                                    Washington, DC 20530

   10    FOR THE DEFENDANT               Benjamin Gruenstein, ESQ.
                                         Cravath, Swaine & Moore, LLP
   11                                    Worldwide Plaza
                                         825 Eighth Avenue
   12                                    New York, NY 10019
         -and-
   13                                    Alex Delnido, ESQ.
                                         Cravath, Swaine & Moore, LLP
   14                                    Worldwide Plaza
                                         825 Eighth Avenue
   15                                    New York, NY 10019
         -and-
   16                                    Richard C. Klugh, Jr., ESQ.
                                         25 Southeast 2nd Avenue
   17                                    Suite 1100
                                         Miami, FL 33131
   18    -and-
                                         David S. Harris, ESQ.
   19                                    6431 Southwest 39th Street
                                         Miami, FL 33155
   20
                                       * * * * *
   21

   22

   23

   24

   25
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3 of351


    1         (Call to the order of the Court.)

    2               THE COURT:    Good morning, everyone.      Please be

    3    seated.

    4               Okay.   We are back on the record in the United

    5    States versus Mitchell Stein, Case Number 11-80205-CR-MARRA.

    6               May I have counsel state their appearances.

    7               MS. PASCUCCI:     Good morning, Your Honor.      Michelle

    8    Pascucci and Caitlin Cottingham for the United States.

    9               THE COURT:    Good morning.

   10               MR. GRUENSTEIN:     Good morning, Your Honor.      Benjamin

   11    Gruenstein and Alexander Delnido from Cravath, Swaine & Moore

   12    for Mr. Stein.

   13               MR. KLUGH:    Good morning, Your Honor, Richard Klugh

   14    also for Mr. Stein.

   15               THE COURT:    Good morning.

   16               MR. HARRIS:    Good morning, Your Honor, David Harris

   17    for Mr. Stein.

   18               THE COURT:    All right.    We are here to complete the

   19    sentencing.    I issued rulings yesterday on I think all of the

   20    outstanding matters, particularly the loss figure, the number

   21    of victims, which were issues that I needed to consider on

   22    remand.   I think we now have a guideline calculation, but I --

   23    I may have made a statement in the order yesterday that I want

   24    to clarify where I said I was -- all the other guideline

   25    enhancements that were previously entered on the original
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 4 of451


    1    sentencing I would reaffirm, other than the ones that I

    2    specifically addressed.      And just for clarification purposes,

    3    I believe at the original sentencing, since we're using a

    4    different guideline manual, there was a six-level increase for

    5    the victims, and now that's changed.        So we're down to a

    6    two-level increase.     So I just want to make sure everyone's

    7    clear that it's a two-level increase for the number of

    8    victims, not six.

    9               Does everyone agree with that?

   10               MS. PASCUCCI:     Yes, Your Honor.

   11               MR. GRUENSTEIN:     Yes, Your Honor.

   12               THE COURT:    Okay.   So based upon my rulings, I

   13    believe we're at a offense level of 37, Criminal History

   14    Category 1.

   15               And so, again, I understand that there are probably

   16    objections to my rulings which you'll be able to preserve

   17    after.   But based upon my rulings, is everyone in agreement

   18    that our advisory guideline range is an offense level 37,

   19    Criminal History Category 1, 210 to 262 months?

   20               MS. PASCUCCI:     Yes, Your Honor.

   21               MR. GRUENSTEIN:     Yes, Your Honor.

   22               THE COURT:    Okay.   The other thing I wanted to

   23    articulate, which I probably should have included in my order

   24    yesterday but didn't, but just for the record, to the extent

   25    that I was relying upon Dr. Becker's event study for the basis
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 5 of551


    1    of -- the primary basis of the guideline, the loss to

    2    investors, I want to clarify that I believe Dr. Becker's event

    3    study properly accounted for reliance by investors and also

    4    properly accounted for intervening events that may have

    5    contributed to the investor losses.        So I didn't specify that

    6    in my order, but I believe that to the extent that the court

    7    of appeals mandated that I consider those factors in

    8    determining the investor losses, I believe Dr. Becker's event

    9    study did properly and adequately account for those factors.

   10               All right.    So is there anything else anybody wants

   11    to discuss about the guidelines before we get to 3553 factors

   12    and other issues?

   13               Yes, Mr. Klugh.

   14               MR. KLUGH:    Your Honor, just the Court mentioned its

   15    order denying the motion to dismiss.        In the order, the Court

   16    made reference to the original motion and the initial filing

   17    supplementing it.     There was a second supplement filed at

   18    docket 529 that's not expressly referenced in the order.           It's

   19    my assumption and understanding that the Court includes that

   20    as part of its consideration in denial, but I just wanted to

   21    make sure for the record the Court was also denying the

   22    supplement filed at docket entry 529.

   23               THE COURT:    I assumed the supplement was a

   24    supplement to a previously filed motion; was not a new motion.

   25    Am I correct?
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 6 of651


    1               MR. KLUGH:    I think that is a fair understanding,

    2    Your Honor.

    3               Thank you.

    4               THE COURT:    So that's why I didn't specifically list

    5    it as a separate motion.

    6               But, yes, you're correct that any of the

    7    supplemental filings that you were -- that the defendant made

    8    in connection with motions to dismiss, motions for new trial,

    9    I denied all of those.

   10               MR. KLUGH:    Thank you, Your Honor.

   11               MS. PASCUCCI:     And, Your Honor, the Government has a

   12    brief -- would you prefer that I speak from here or from the

   13    podium?

   14               THE COURT:    Wherever you're more comfortable, as

   15    long as we can hear you.

   16               MS. PASCUCCI:     Okay.   Thank you, Your Honor.

   17               Just very briefly as a preliminary matter, the

   18    Government understands that the order has found loss of

   19    1.029 million.    The Government would ask that whatever

   20    sentence is found today, there is an alternative finding that

   21    it is supported by a gain of 5.378 million.

   22               As noted at the sentencing, this gain is supported

   23    by trial evidence, evidence of coconspirators Martin Carter,

   24    Ajay Anand; the tracing analysis at the trial from the case

   25    agent, George Clark; and at the most recent sentencing Peter
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 7 of751


    1    Melley went over this evidence and additional evidence,

    2    including the Luxembourg accounts and the C. Roberto and D.

    3    Clemens Trust.

    4               The Government also notes that the Eleventh Circuit

    5    did suggest in its opinion that gain would be a proper

    6    alternative measure here.      Again, the Court under -- the

    7    Government understands any sentence will be based on loss, but

    8    simply that there is an alternative finding based on gain.

    9               THE COURT:    All right.

   10               MR. GRUENSTEIN:     Your Honor, if I may, these are

   11    issues that I addressed previously at the hearing as to why

   12    gain was not substantiated by the record, why alternative

   13    findings would have to be made because the findings on gain

   14    had not yet been made.     But I think the key point here is that

   15    you look to gain when loss cannot be reasonably estimated.

   16    Your Honor has found loss.      Your Honor has reasonably

   17    estimated loss based on your findings.        So under the

   18    guidelines, there is no basis to look to gain.

   19               THE COURT:    I agree with the defense.      I think the

   20    Eleventh Circuit was telling me if I don't believe I can come

   21    to a loss amount, that I could alternatively look to gain.

   22    But since I believe that there's sufficient evidence in the

   23    record to support the loss amount that I arrived at, I think

   24    there's no basis to go to a gain analysis.

   25               I'll deny your request.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 8 of851


    1                MS. PASCUCCI:    Thank you, Your Honor.

    2                And I just have one additional preliminary

    3    housekeeping matter to raise before we delve into the

    4    sentencing, and that's simply that very recently the defense

    5    filed a notice, I believe it's docket entry 560, which

    6    contains names of victims, quotes from victim impact

    7    statements and summaries of victim impact statements.          The

    8    Government has asked that the defense redact the names of the

    9    victims in this filing under the Crime Victims' Rights Act.

   10                THE COURT:   Is there any objection to that?       Have

   11    they objected to doing that?

   12                MR. GRUENSTEIN:    Your Honor, this has been the

   13    subject of some back and forth e-mails between the Government

   14    and Mr. Harris.    Mr. Harris has just been requesting the basis

   15    for that.    The cases that we've been getting relate to sex

   16    offenders.    I do think that if we could have, at some point

   17    today, five minutes to talk to the Government, I think this

   18    can all be resolved.

   19                THE COURT:   All right.    Is there any reason why the

   20    victims' names need to be publicly disseminated?

   21                MR. GRUENSTEIN:    Your Honor, there are arguments

   22    that we made about certain victims and whether they were --

   23    filed victim impact statements and comparing them to the

   24    losses.   I think what we need to work out, and I'll propose to

   25    the Government, is that the unredacted versions are filed
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 9 of951


    1    under seal so that there is a record of it.

    2                THE COURT:   I have no objection to that, and that

    3    seems to me to make sense.

    4                MR. GRUENSTEIN:    And then to the extent there's ever

    5    any dispute as to who's who in the court of appeals, then I

    6    think for purpose of the court of appeals, that would have to

    7    then be unsealed.     But I think we can deal with that at that

    8    time.

    9                THE COURT:   That's -- it seems to me that's

   10    reasonable that they should be redacted, and the original can

   11    be put under seal and with the names there and for appellate

   12    purposes.

   13                Can you work that out?

   14                MS. PASCUCCI:    Yes, Your Honor.    Thank you.

   15                And the Government would have no objection to that

   16    arrangement.

   17                THE COURT:   Okay.   All right.    So, again, you'll be

   18    able to preserve your objections to my rulings at the end of

   19    the sentencing.

   20                So anything else on guideline issues or motions

   21    before we get into 3553 issues?

   22                MS. PASCUCCI:    No, Your Honor.

   23                MR. GRUENSTEIN:    No, Your Honor.

   24                THE COURT:   Okay.   All right.    So I know the

   25    Government has already indicated they want me to reimpose the
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1010
                                                                              of 51


    1    204-month sentence.      Did you want to add anything else at this

    2    point, or do you want to wait until you've heard from the

    3    defense?

    4                MS. PASCUCCI:    Your Honor, we do have our arguments

    5    under 3553(a) prepared.      We would be happy to go first if the

    6    Government (sic) would prefer.       Or if the defense would prefer

    7    to go first.

    8                MR. GRUENSTEIN:    That's fine, Your Honor.

    9                THE COURT:    Okay.

   10                MS. PASCUCCI:    Turning to the 3553(a) arguments, the

   11    first thing that the Court is directed to consider is the

   12    nature and circumstances of the offense, as well as the

   13    seriousness of the offense.       And as the Court well knows,

   14    there has much argument related to the loss number in this

   15    case, but one thing that has not changed since the first

   16    sentencing, even if the loss number has, is the egregiousness

   17    of the conduct that underlied the 14 counts underlying the

   18    defendant's convictions, and that conduct included the

   19    dissemination of false press releases to the investing public

   20    that falsely touted millions of dollars in sales that were

   21    completely unsupported by fact.       And it would have been bad

   22    enough to mislead investors, but that simply wasn't all.           In

   23    addition to disseminating these press releases, the defendant

   24    orchestrated a scheme creating false documents, false

   25    companies and false people supporting these press releases and
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1111
                                                                              of 51


    1    the purchase orders thereunder, and he directed his

    2    coconspirators, Ajay Anand, Martin Carter, both of whom

    3    testified at trial, to create false documents to support these

    4    press releases.     In fact, Martin Carter testified at trial

    5    that he was sent to Japan, where Cardiac Hospital Management,

    6    one of these fake companies, was having products sent, to send

    7    back a letter using gloves so as not to leave fingerprints.

    8                In short, this was a highly elaborate scheme to

    9    disseminate false information to the market.

   10                And in addition to deceiving investors, the

   11    defendant deceived SignaLife, as well.        And he did this as he

   12    held a position of trust there as an attorney.

   13                And people not only trusted him, they feared him.

   14    And the Court may recall the testimony of Tracy Jones from

   15    trial, where she recalled that when certain employees left the

   16    company, the defendant had told her that he would sue them to

   17    ensure they used every penny of their savings fighting his

   18    lawsuits.

   19                While holding this position of trust, he essentially

   20    used SignaLife as an ATM.      He arranged for false consulting

   21    agreements with his coconspirators, and when he needed money,

   22    he had SignaLife issue shares to these individuals and then by

   23    and large had those shares go back to him.         And these shares

   24    went to him via blind trust, which he in fact controlled,

   25    despite information from these trusts indicating that that was
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1212
                                                                              of 51


    1    not the case.

    2                And, again, the scheme did not end there.         It

    3    included the defendant testifying falsely multiple times

    4    before the SEC and encouraging his coconspirator, Martin

    5    Carter, to do the same.      And Martin Carter testified how the

    6    defendant had written notes to him on a napkin telling him

    7    what to say before the SEC during sworn testimony, and sat

    8    beside him as an attorney during that testimony as he knew

    9    that Martin Carter lied.

   10                3553(a) asks to look at providing just punishment

   11    for the offense, and really this dovetails why 204 months

   12    remains the appropriate sentence here.        Not only the facts

   13    that the Government has just reviewed, but the fact that this

   14    serious conduct -- if we don't even look at loss, if we just

   15    simply look at the other enhancements under the guidelines, we

   16    get to 16 points looking at use of a special skill, abuse of

   17    trust, obstruction, endangering the solvency of a publicly-

   18    traded company, acting as a leader or organizer, sophisticated

   19    means, and the victim number.       And with these enhancements and

   20    with the additional loss, we get to a guidelines range of 210

   21    to 262 months.     Again, 204 months still falls below the

   22    recommended guidelines on this case, even with a lesser loss

   23    amount.

   24                And the -- at this point the Government also reminds

   25    the Court that it's not just fraud counts in this case.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1313
                                                                              of 51


    1    Certainly there were 14 counts consisting of wire fraud, mail

    2    fraud, securities fraud.      There were also counts for money

    3    laundering and obstruction.       In short, this was an elaborate

    4    scheme.

    5                One of the next factors under 3553(a) is the need to

    6    promote respect for the law and to afford adequate deterrence.

    7    And this is exactly the type of case where a sentence, a

    8    serious sentence, is warranted under these factors.

    9                In short, the defendant has adamantly refused to

   10    accept responsibility for any of his conduct in this case, and

   11    that those actions should instruct in favor of a more serious

   12    sentence.

   13                Throughout this very sentencing hearing, the

   14    defendant has had the gall to question whether investors or

   15    anyone was harmed at all, and despite the circuit court of

   16    appeals remanding for the very limited purposes of restitution

   17    and loss, the defendant has continued to raise baseless claims

   18    regarding prosecutorial misconduct that were both denied by

   19    this Court previously and denied by the Eleventh Circuit Court

   20    of Appeals.

   21                In short, his conduct makes clear that he does not

   22    accept the severity of his actions and leads one to question

   23    whether, upon his release, he would engage in exactly this

   24    type of conduct again.

   25                And this leads to one of the final factors that the
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1414
                                                                              of 51


    1    Government will point out to the Court is the need to protect

    2    the public from the crimes of the defendant.         And not only has

    3    the defendant's failure to accept responsibility suggested

    4    that this is a very important factor and also militates in

    5    favor of a serious sentence, but one really need look no

    6    further than the PSR, which outlines the fact that this is not

    7    the only fraud that's ever been perpetrated by the defendant.

    8    There is an attorney -- there was an action against the

    9    defendant by the Attorney General in California for preying on

   10    homeowners facing foreclosure.       In addition to the perjury

   11    that he was accused of in this case before the Court, he also

   12    had Martin Carter file a declaration in the parallel civil

   13    class action.

   14                There has been rampant misconduct in this case, and

   15    the Government would argue that all of these factors support a

   16    serious sentence, one of 204 months.        This is the sentence

   17    that the Court found adequate based on the same conduct during

   18    the first sentencing, and it is a sentence that is no greater

   19    than necessary to punish the crimes of the defendant.

   20                Thank you, Your Honor.

   21                THE COURT:    Thank you.

   22                MR. GRUENSTEIN:    Thank you, Your Honor.

   23                And I do want to, of course, thank the Court for its

   24    consideration of the arguments we've made to date, for holding

   25    an extensive hearing.      It's very clear to all of us that the
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1515
                                                                              of 51


    1    Court has spent a significant amount of time on the issue that

    2    has been the subject of the remand, which is the loss amount.

    3                I'm going to start where my colleague from the

    4    Government table ended, which is on the line in 3553 that the

    5    sentence be sufficient but not greater than necessary, and

    6    focus on a few points there.

    7                Mr. Stein has already served a very significant

    8    sentence.    He began serving his sentence after his remand in

    9    May 2013 and has served 63 months to date.         As I'll discuss in

   10    a few minutes, that is already longer than 90 percent of fraud

   11    sentences in this district in the last year.

   12                To the extent that the Court believes that Mr. Stein

   13    needs additional time to reflect the factors in Section 3553,

   14    as I will argue in a few minutes, it is our belief that that

   15    can be met through an imposition of additional -- additional

   16    year of supervised release and additional conditions that will

   17    give the Court comfort to respond to the Government's concerns

   18    that if Mr. Stein is released, that he will engage in

   19    additional criminal conduct.       Being under the nose of the

   20    probation office and this Court in this district will negate

   21    that risk.

   22                Mr. Stein, unlike previously, he is now married.

   23    His spouse, Ms. Reichardt, who is in court today and has been

   24    in court throughout, is truly his partner; not only a personal

   25    and emotional partner and his wife, but very much a
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1616
                                                                              of 51


    1    professional partner in that she has been working with him

    2    tirelessly throughout this case.

    3                Supervised release and getting Mr. Stein back out at

    4    the age of 60, where he is now, will allow him to work, to

    5    earn money and to repay the victims that the Court has already

    6    identified.

    7                The Government, in its presentation this morning,

    8    spent all of its time on the nature -- or most of its time on

    9    the nature of the conduct that Mr. Stein engaged in.           That's

   10    not a point that I'm going to address, because the Court was

   11    aware of his conduct last sentencing, and that has not changed

   12    at all.    But in considering the nature and circumstances of

   13    the offense under 3553(a)(1), as well as it's also described

   14    in 3553(a)(2)(A) as the seriousness of the offense, it is not

   15    sufficient to only look at the conduct, which has not changed

   16    between the two sentences, but on the effect that the conduct

   17    had on victims.

   18                The Government presented this case originally as a

   19    multi-million-dollar fraud scheme with thousands of victims.

   20    At the first sentencing the Court found, after being presented

   21    with a range of possible losses between 13 and $80 million

   22    that the Government argued for, the Court found a $13 million

   23    loss with 2400-some victims.       The Court has now, after the

   24    remand, has now found roughly a $1 million loss with 616

   25    victims.    While the conduct has not changed, and we will not
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1717
                                                                              of 51


    1    argue that the conduct is any less serious than it was at the

    2    first sentencing, the impact is significantly less serious and

    3    must be taken into account.

    4                I will also, towards the end of my remarks, mention

    5    some of the good work that Mr. Stein has done.          Again, it has

    6    not changed.    This is all information that was provided to you

    7    earlier at the last sentencing.       And what it shows is that

    8    Mr. Stein, whatever the Government says, whatever was proven

    9    at trial, has the capacity for good work, and if he is

   10    released has the capacity to do good and to repay these

   11    victims.

   12                The Government, their principal argument is that 17

   13    years is still just under the guidelines and therefore is the

   14    appropriate sentence, but in my view, Your Honor, that does a

   15    disservice to 3553, as well as to the guidelines.

   16                Under 3553, as I mentioned, the Court must look to

   17    the seriousness of the offense, including not just the

   18    conduct, but the impact.      And to say that this offense is just

   19    as serious now, when there were 616 victims, as it was when

   20    there were 2400 victims, or just as serious now, when the loss

   21    amount is 1 million, as it was when it was 13 million, that

   22    entirely ignores the requirement of 3553 to look at the

   23    seriousness.

   24                Also, it's not true to the guidelines.        The

   25    guidelines makes clear that the principal determining factor
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1818
                                                                              of 51


    1    in a guideline sentence is what is the actual or intended loss

    2    amount.    Previously, we were at a plus 20 when the -- when we

    3    were between 7 and $20 million.       Now, under the 2016

    4    guidelines, that would be 9.5 and $20 million.          We are --

    5    there is a level below that of 3.5 to 9.5, there's a level

    6    below that of 1.5 to 3.5, and there's a level below that of

    7    550,000 to 1.5 million.      That is where we are now.      We are six

    8    levels down on the offense level; another two levels down on

    9    the number of victims.

   10                What the guideline says, in that situation there is

   11    a significant swing in the sentence.        We've gone from life,

   12    which is in the guidelines calculations over 30 years, over

   13    360 months, even probably over 400 months, which I think is

   14    the highest month level in the guidelines, down to a level of

   15    between 210 to 262.     So while the Government refers repeatedly

   16    to the guidelines, the guidelines recognizes that there should

   17    be a significant difference when there is a significant change

   18    in loss amount.

   19                Let me talk a little bit about how the seriousness

   20    of the offense should be viewed differently than it has been

   21    previously.    As we discussed, originally the Government argued

   22    for 78 million; the Court found 13 million.         Over the last few

   23    months the number has gone down.        The Government has argued

   24    for 2.3, plus theft to the company to $8 million.          The Court

   25    has now found $1 million.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 1919
                                                                              of 51


    1                At the 2014 sentencing, the Government alleged that

    2    Mr. Stein's crimes victimized, quote, thousands of people, and

    3    the Court found that thousands of people were victimized.

    4    Now, the Court has found that 616 people were victimized.

    5                The Government said in its sentencing memo that it

    6    intended to offer, quote, testimony from investors who relied

    7    on fraudulent statements.      They've now -- at the last hearing

    8    they offered testimony of one investor.

    9                We've also learned a little bit more about the

   10    nature of the company and its financial state.          Mr. Taylor,

   11    who was that one investor, testified that this was a stock

   12    that he would not have recommended to widows and orphans.

   13    This was a penny stock; it was speculative.

   14                And Dr. O'Neal testified that the company had always

   15    suffered losses.     It had never posted a positive return.        This

   16    is a company that had never done well.        By the time the fraud

   17    was disclosed, as Dr. O'Neal testified -- Dr. O'Neal is in

   18    court today -- the 10-Q disclosed that there was negative

   19    shareholders' equity, meaning the company was worth less than

   20    zero, and that the company had suffered massive losses for the

   21    10th quarter in a row.      And this is all important, because the

   22    Government has now conceded that the loss to shareholders was

   23    only 18 percent of their holdings; only the inflationary

   24    amount.

   25                We've discussed ad nauseam why we disagree with
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2020
                                                                              of 51


    1    that, but there's an implicit concession that 82 percent, the

    2    other 82 percent of losses that people suffered, was a result

    3    of other factors relating to the stock, the market, anything

    4    else, the Government has not proven why.

    5                So where we are is that people lost money, a

    6    significant number of people lost money, but it is not the

    7    loss that we previously thought.        We've gone back to look at

    8    the Government's chart; 616 people lost money.          And we

    9    recognize that any loss is unacceptable.         Any loss that is the

   10    result of Mr. Stein's fraud is unacceptable.

   11                And I do want to just drop a footnote here to what

   12    the Government said about that Mr. Stein lacks remorse.

   13    Mr. Stein has full remorse that the company did not pay back

   14    its investors and that its investors lost money.          What

   15    Mr. Stein has been fighting is precisely what the Eleventh

   16    Circuit said he should be fighting, which is was the fraud a

   17    result of the offense.      And what the Court's ruling is,

   18    essentially, is that a much smaller part of the loss is a

   19    result of Mr. Stein's fraud than previously thought.           Of the

   20    616 victims that the Court found, 303 -- roughly half -- lost

   21    less than $500; an additional 279 lost between $500 and $5000;

   22    34 lost more than $5000; and of those 34, only four out of the

   23    616 lost more than $15,000.

   24                Again, no loss is acceptable.       We recognize that

   25    different amounts of money mean different things to different
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2121
                                                                              of 51


    1    people.    But the findings of this Court is that these were

    2    losses that were not as great as previously thought, and

    3    significantly less.

    4                And the reason this is important is that there is a

    5    real difference between losses that victims suffer on a penny

    6    stock, which is speculative, and losses that people suffer

    7    when they lose their entire pensions, for example.

    8    Mr. Stein -- the SignaLife stock was not traded -- was not

    9    owned by institutional pension holders.         People did not

   10    lose -- people who were invested in major pension funds did

   11    not lose their pension because of this stock.          People lost

   12    money, but not their entire pension.

   13                The reason this is significant is because what I'm

   14    getting to is there was a case that was decided in my home

   15    district, in the Eastern District of New York, in 2008, called

   16    United States versus Paris.       And I want to talk just for a few

   17    minutes about that case, and if Your Honor would indulge me, I

   18    can hand up a copy of the case.

   19                THE COURT:    Sure.

   20                Do you have a copy for counsel?

   21                MR. GRUENSTEIN:    Yes.

   22                THE COURT:    Thank you.

   23                MR. GRUENSTEIN:    In this case, the facts are

   24    actually very similar to our case, but, of course I recognize

   25    that different courts have different sentencing practices, and
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2222
                                                                              of 51


    1    every case can be distinguished.        And the reason I'm bringing

    2    this case to Your Honor's attention is not because of the

    3    result, but because of the reasoning.

    4                In that case, the defendant -- the defendants were

    5    two brothers, and they did something very similar to what

    6    Mr. Stein has been convicted for.        They did -- they issued

    7    press releases misrepresenting the business prospects of their

    8    company.    It led the stock price to go up from 18 cents to 32

    9    cents.   And then it went down, and people lost their money.

   10    They issued millions of shares to investors.         Investors bought

   11    those shares for almost $5 million and then lost roughly

   12    $3 million.

   13                And the Court considered the very similar things

   14    that this Court is considering and found a guidelines level of

   15    42, which had a guidelines range of 360 months to life.           And

   16    what troubled Judge Block in that case is he felt that there

   17    was something different between a penny stock fraud and the

   18    Enrons and the WorldComs of the world, even though the

   19    guidelines were very similar.

   20                So on page 746, the Court said -- noted that this

   21    crime is simply not of the same character and magnitude as the

   22    securities fraud prosecutions of those who have been

   23    responsible for wreaking unimaginable losses on major

   24    corporations, and in particular on their companies' employees

   25    and stockholders, many of whom lost their pensions and were
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2323
                                                                              of 51


    1    financially ruined.     Yet the sentences entailed in those

    2    cases, such as Enron, WorldCom and Computer Associates were

    3    each less, and in some cases markedly less, than the lowest

    4    end of the guidelines range in this case.

    5                The Court ultimately did sentence these two

    6    defendants to five years.      I should note that as in this case,

    7    where there's an obstruction charge, in that case there was a

    8    witness tampering charge.      The facts are remarkably parallel.

    9                What the Judge did in that case -- and this was

   10    after extensive discussion with the Government, and received

   11    data from the Government about other cases recognizing that

   12    under 3553(a)(2)(6), one of the requirements under the statute

   13    is the need to avoid unwarranted sentence disparities among

   14    defendants with similar records who have been found guilty of

   15    similar conduct.

   16                And what the Court did, if I could point Your Honor

   17    to page 753, is he looked at all of the securities fraud cases

   18    that were provided to him by the Government, and what he found

   19    is that for cases that the loss amount was over a hundred

   20    million dollars, that typically the loss -- the sentence would

   21    be over 10 years, double -- for a hundred million dollars or

   22    more, double-digit sentences.       What the Court then found was

   23    for -- on the single-digit side, when he found -- when there

   24    were sentences of less than 10 years, those were typically

   25    where the loss amounts were under a hundred million dollars,
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2424
                                                                              of 51


    1    and he lined them up, and we see that from 753 to 754.           And

    2    the Court, at Appendix A, which starts on 756, had the full

    3    list of cases that the Court was looking at.

    4                One thing that's important to note is this was only

    5    2008.    Many of these cases, if not almost all of them, were

    6    pre-Booker, so the guidelines were the driving force.           But

    7    this is what he found:      Over a hundred million dollars, more

    8    than 10 years; under a hundred million dollars, less than 10

    9    years.

   10                What he also did was he relied on the statistics

   11    from the Sentencing Commission.       This is on the last page, and

   12    this is from 2008, and it's for the Second Circuit.           And what

   13    he did was he show -- what he looked at the line in the middle

   14    that says fraud, and he looked at the fact that the mean fraud

   15    sentence nationally and in the Second Circuit was 26 months,

   16    and that was probative to him and helpful to him in ultimately

   17    coming to a sentence.

   18                We have not gone back to pull all of the cases from

   19    the last few years to try to redo what the Court in that case

   20    did.    We expect that if we did, the results would be similar.

   21    Now that Booker is the case and the guidelines are no longer

   22    definitive, sentences have gone down nationally, and we expect

   23    that the similar results would hold.

   24                But what we did do was we went to the Sentencing

   25    Commission statistics, just as Judge Block did, and what we
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2525
                                                                              of 51


    1    found was, according to the Sentencing Commission in 2017 --

    2    and this is all on their website -- in the Southern District

    3    of Florida, as well as in the Eleventh Circuit and nationwide,

    4    there was some consistency for fraud -- looking at fraud

    5    sentences, the number of fraud sentences between five and 10

    6    years was roughly seven to eight percent of all sentences.

    7    The number of fraud sentences above 10 years was only two

    8    to three percent.     So when I said earlier that the sentence --

    9    that the time that Mr. Stein has already served is in the top

   10    90th percentile, it's based on these statistics.          Between five

   11    and 10 years is the top seven to eight percent.          Only two to

   12    three percent of sentences for fraud crimes is above 10 years.

   13                And also what the Sentencing Commission shows is

   14    that a sentence of 60 months in the Eleventh Circuit and in

   15    the Southern District of Florida is roughly twice the average

   16    sentence for fraud.     The median sentence in 2017 in the

   17    Southern District of Florida for all fraud crimes was 28

   18    months; the mean was 36 months.

   19                I do want to turn briefly to the characteristics of

   20    the defendant, which again, as I discussed, those have not

   21    changed since the last sentencing, and the Court has already

   22    taken that into account, but I do want to give my personal

   23    perspective on that.

   24                I have been involved in the case for one year.         I

   25    actually filed my motion for pro hac vice one year ago today.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2626
                                                                              of 51


    1    Throughout the time that I have worked with Mr. Stein and with

    2    Rasika, his wife, on this case, he has been consistent that he

    3    wanted me to advocate for the right sentence.          And when he

    4    said, the right sentence, what he meant was to have the -- to

    5    argue a clear analysis of the Eleventh Circuit law and to

    6    apply that Eleventh Circuit law to the facts of this case.

    7    Not the facts as he believed them, but the evidence that came

    8    in, the findings of the jury.       At no point did he ask me to

    9    challenge the findings, to spin the findings, or to shade the

   10    findings.    It was always to take the findings as they were.

   11                He understood that the issue for remand was the

   12    loss, and at no time did he ask me to, for example, challenge

   13    the other enhancements which the Court has reissued today.            At

   14    no point did he ask me to seek a downward departure that was

   15    not previously called for.       He has been laser focused on the

   16    loss issue.    His -- when -- and he has been committed to doing

   17    it the right way.     When I came in, I told him I would need

   18    time to get up to speed.      He consented to me asking for more

   19    time, which the Government agreed to.

   20                When the new Government prosecutors came in, they

   21    asked for more time, and he, without a question, consented to

   22    that to give them more time.

   23                Since the remand in this case, which was January of

   24    2017, Mr. Stein has been sitting in jail unsentenced, and he

   25    has given both sides more time so as to get this right.           He is
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2727
                                                                              of 51


    1    committed to getting this right under the Eleventh Circuit law

    2    and the facts as found by the jury.

    3                As I said earlier, Mr. Stein does have the capacity

    4    for good.    The Court heard the testimony of Tralisha Finch

    5    (phonetic) last time, and I'll just remind the Court of that

    6    and not restate it all.      Ms. Finch's father was an employee

    7    and good friend of Mr. Stein's.       Her father was tragically

    8    murdered in 1996 when she was 10 years old.         Unknown to her --

    9    and the fact that it was unknown to her is one of the greatest

   10    acts of charity, that it was anonymous -- Mr. Stein supported

   11    her for 10 years, and she did not find out about the support

   12    until very soon before she testified.

   13                In 2007, when Mr. Stein started a charity, which

   14    Your Honor has also heard about, the VIPS charity, VIPS,

   15    Victims of Injustice, Pain and Suffering, where he was a -- it

   16    was a charity where he and others supported victims, and it

   17    was a charity that was written up in the Pittsburgh Post

   18    Gazette in 2002 about a fundraiser that he had held for that

   19    organization.

   20                Again, I'm not saying any of this to outweigh the

   21    conduct for which he's being sentenced for.         What I am saying

   22    is that he does have the capacity for good.

   23                And what that gets to is another factor under 3553,

   24    number 7, which is the need to provide restitution to any

   25    victims of the offense.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2828
                                                                              of 51


    1                The loss amount now is roughly $1 million.         If

    2    Mr. Stein gets out and commits himself, he can begin paying

    3    that money back.     And it is our view that an additional year

    4    of supervised release, up to the maximum, which is three

    5    years, can provide the Court comfort that he will get to work

    6    immediately to provide that restitution and to pay back the

    7    victims.    It would allow the Government to monitor his

    8    actions, his travel, and to the extent they have a concern,

    9    the probation office will monitor him so that he does not

   10    reoffend.

   11                As I mentioned, he is now married to Ms. Reichardt,

   12    who the court has seen at these proceedings.         She lives in

   13    southern Florida, and she has been a tremendous source of

   14    support for him.

   15                And what it would do, to the extent the Court is

   16    considering any additional time beyond what he has already

   17    served, having those three years of supervised release, that

   18    if he could serve that now in his early sixties, will give him

   19    a significant opportunity to pay back his victims, the victims

   20    of his crime.    As I mentioned earlier, half the victims lost

   21    under $500.    Those are amounts that he can realistically pay

   22    back if he can get back to work.

   23                If I could just have a minute, Your Honor, because

   24    I'm about to wrap up.      I want to make sure there's nothing

   25    else.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 2929
                                                                              of 51


    1                THE COURT:    Sure.

    2                MR. GRUENSTEIN:    Your Honor, my colleague corrected

    3    me that the -- I had said that the charity, the VIPS charity

    4    was founded in 2007.      It was actually founded in 1997, around

    5    the same time that Mr. Stein helped Ms. Finch.

    6                I do want to come back to where I started, which is,

    7    as we view it, there's one significant factor that has

    8    changed, and that is the loss amount.        And this is -- this has

    9    gone from a $13 million fraud to a $1 million fraud.           It is a

   10    fundamentally different crime.       The conduct is not different;

   11    we're not challenging the conduct.        But it is the -- the

   12    seriousness of the offense is fundamentally different.

   13                As I mentioned, Section 3553(a) requires that that

   14    difference be taken into account by a fundamentally different

   15    sentence.

   16                As I mentioned, the guidelines require it.         The

   17    guidelines recognize that there are six levels between what

   18    the crime was, what the offense was, and where we are today.

   19    The guidelines requires that that be taken into account.

   20                And, finally, fundamental fairness requires it.          As

   21    I said earlier, Mr. Stein has wanted to do it the right way.

   22    He challenged the previous sentence in the Eleventh Circuit.

   23    They gave the Court additional guidance on how to calculate

   24    loss.   He has now argued for the loss.       The Court has agreed

   25    that the loss is significantly lower than where it had been.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3030
                                                                              of 51


    1    In fact, it's over 90 percent lower than where it was, and the

    2    number of victims is significantly lower.

    3                Again, I want to be clear.      We're not challenging

    4    the conduct, but it would be fundamentally unfair to

    5    Mr. Stein, after having gone through the system, having done

    6    it correctly, having done it correctly in the Eleventh

    7    Circuit, having done it correctly here, by hiring a witness as

    8    sophisticated and as acceptable to the Government, he's also a

    9    government witness, Eddie O'Neal, to opine, it would be

   10    fundamentally unfair not to take that significant discrepancy

   11    in the loss amount into account.

   12                And, finally, as I've said, now that the loss amount

   13    is significantly lower, and the number of victims is lower,

   14    and the per-victim amount is significantly lower, he

   15    realistically can repay these victims, but he can only do that

   16    if he is not in jail.

   17                Accordingly, we respectfully request that the Court

   18    impose a sentence of 63 months to reflect the time that he has

   19    been in, to impose an additional time of three years of

   20    supervised release with whatever conditions the Court and the

   21    probation office think appropriate so as to ensure that

   22    Mr. Stein can get back to work and start repaying back these

   23    victims.

   24                Thank you, Your Honor.

   25                THE COURT:    Thank you.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3131
                                                                              of 51


    1                Anything else?

    2                MS. PASCUCCI:    The Government has a short rebuttal,

    3    Your Honor.

    4                THE COURT:    Okay; sure.

    5                MS. PASCUCCI:    Thank you, Your Honor.

    6                The Government will keep this brief as a rebuttal,

    7    but very briefly, the case pointed out by the defense, this is

    8    a decade-old case, and we simply have no idea how the losses

    9    were calculated in any of the cases that were listed therein.

   10    The Government would argue that the guideline calculation here

   11    is very conservative.      That's not including the $6 million of

   12    loss that SignaLife suffered that was adduced at sentencing.

   13                The second part of this is that loss is simply not

   14    the only harm in this case.       As I mentioned earlier, there are

   15    16 points of enhancements here that are based on factors other

   16    than loss, and that makes this rather an extraordinary case in

   17    and of itself.

   18                The defense noted, well, SignaLife was a penny

   19    stock; that the company had posted losses before.          That cuts

   20    against the defendant.      Simply put, these press releases were

   21    a big deal, because the company had previously posted losses.

   22    Suddenly it has millions of dollars in sales.          It looks like

   23    it's taking a turn for the better, and investors are getting

   24    in early.    That is why these press releases were so

   25    misleading, and the reason he could manipulate this company as
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3232
                                                                              of 51


    1    he did is because it was a penny stock.

    2                And just turning to, again, comments about the

    3    victims in this case, that they lost penny change.          One need

    4    only look at the testimony of Bryan Harris and Mark Taylor and

    5    I believe the victim impact statement from Jamie Carpenter in

    6    court.   They lost more than that.

    7                And Bryan Harris testified about how he lost his

    8    retirement.    He suffered greatly at the hands of the

    9    defendant's fraud.

   10                Mark Taylor, he is a broker.      He recommended this

   11    company to clients.     And in addition to the losses he suffered

   12    financially, he suffered a blow in his credibility in

   13    recommending the company that was -- ended up being a total

   14    fraud.

   15                And Jamie Carpenter spoke here about how she was

   16    never able to invest in the market again because she simply

   17    lost faith in public filings.

   18                Simply put, there is great harm that was done as a

   19    result of the defendant's conduct in this case.          One million

   20    is not an unsubstantial amount.       The defendant has said what

   21    do the guidelines require in this case.         The guidelines

   22    recognize that 1 million is a severe amount, and they call for

   23    a sentence of 210 to 262 months, and this sentence is above

   24    what the Government is recommending of 204 months.

   25                Thank you, Your Honor.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3333
                                                                              of 51


    1                THE COURT:    Thank you.

    2                Mr. Stein, did you want to say anything before I

    3    impose sentence?

    4                THE DEFENDANT:    No, Your Honor.     Thank you.

    5                THE COURT:    Thank you.

    6                All right.    The Court has considered the statements

    7    of the parties, the presentence report, which contains the

    8    advisory guidelines, as well as the statutory factors set

    9    forth in 18 U.S.C., Section 3553(a)(1) through (7).

   10                The Court finds the defendant is not able to pay a

   11    fine as well as restitution.

   12                Now, when I sentenced Mr. Stein originally, we had a

   13    different guideline calculation, which I found to be

   14    completely unreasonable, which called for a life sentence, and

   15    I deviated significantly from those guidelines because I

   16    thought the guidelines were way out of proportion.          If my

   17    memory serves me correctly, I think even the Government

   18    recognized that those guidelines were out of line because --

   19    again, I may be incorrect, but I believe at the first

   20    sentencing the Government had recommended a 25-year sentence.

   21    And I may be wrong, but I think that's my recollection.           So I

   22    think even the Government recognized that those guidelines

   23    were way out of proportion to the harm, considering I used an

   24    incorrect loss amount at that time, so . . . and I deviated

   25    from the guidelines for the reason that I thought those
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3434
                                                                              of 51


    1    guidelines were unreasonable, recognizing the seriousness of

    2    the conduct and all the other statutory factors.

    3                Now, we are here with a new guideline calculation,

    4    and the loss amount is significantly lower, and I believe that

    5    is a significant factor that I have to consider in

    6    reevaluating an appropriate sentence.

    7                I'm not sure that I can simply look to what was done

    8    in other cases based upon loss amounts.         For example, in this

    9    Paris decision that the defense has provided me, Judge Block

   10    in that case, you know, looked at various sentences and just

   11    looked at the loss amount.       And I agree with the Government,

   12    you just can't look at the loss amount and look at the

   13    sentence and decide, well, you're comparing apples to apples,

   14    because you don't know what the other enhancements were in any

   15    of those cases.     You don't know if there were breaches of

   16    trust.   You don't know if there was obstruction.         You don't

   17    know what the other factors, or lack of factors, were in those

   18    cases that caused the sentences to come out the way they were.

   19                You also can't just look at guidelines, fraud

   20    sentences in a entire district, because you're comparing

   21    securities fraud to identity theft, which is considered a

   22    fraud offense, where people, you know, steal a couple of

   23    thousand dollars on credit cards.        So when you -- if you just

   24    look at a broad category of offenses without narrowing it down

   25    and trying to compare apples to apples, you can get misled.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3535
                                                                              of 51


    1    So I'm not sure that those statistics are helpful to me in

    2    deciding what to do here.

    3                But I do agree with the defense that because the

    4    loss amount is significantly lower, that I have to consider

    5    that in my analysis, and I think it does call for me to

    6    deviate from my prior sentence and vary below the guideline

    7    range even further, because the numbers are important in the

    8    analysis.

    9                So I am going to find that in view of the

   10    significant difference in the loss amount from where I

   11    sentenced Mr. Stein originally, that a sentence below the 204

   12    months that I imposed, or the first sentence, is warranted and

   13    justifies a further variance below the guideline range.           So I

   14    am going to find that a sentence below the guideline range is

   15    sufficient but not greater than necessary to comply with the

   16    requirements of 3553, and it will adequately reflect the

   17    seriousness of the offense and provide just punishment, taking

   18    into consideration not only the loss amount, but all of the

   19    other factors that are present here, or all the other

   20    enhancements.

   21                So, again, loss is important, loss is a significant

   22    factor to consider, but it's not the only factor.          And when I

   23    weigh the reduction in loss as compared to all the other

   24    factors and the facts of this case, again, I think the

   25    sentence I will impose will be sufficient but not greater than
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3636
                                                                              of 51


    1    necessary to comply with all of those requirements, yet

    2    account for the differences from the first sentence to where

    3    we are today with the guideline calculations.

    4                So having said all of that, it is the finding of the

    5    Court that the defendant, Michael -- Mitchell J. Stein, is

    6    hereby committed to the custody of the Bureau of Prisons to be

    7    imprisoned for a term of 150 months.        This term consists of

    8    150 months as to each of counts 1 through 10, 120 months as to

    9    counts 11 through 13, and 60 months as to count 14, all to run

   10    concurrently.

   11                It's further ordered the defendant shall pay

   12    restitution in the amount of $1,029,570.

   13                During the period of incarceration, payment shall be

   14    made as follows:

   15                One, if the defendant earns wages in a Federal

   16    Industries Unicore job, then the defendant must pay 50 percent

   17    of the wages earned towards the financial obligations imposed

   18    by this judgment in a criminal case.

   19                Two, if the defendant does not work in a Unicore

   20    job, then the defendant must pay a minimum of $25 per quarter

   21    towards the financial obligations imposed in this order.

   22                Upon release from imprisonment, the defendant shall

   23    pay restitution at the rate of 10 percent of his monthly gross

   24    earnings until such time as the Court may alter that payment

   25    schedule in the interests of justice.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3737
                                                                              of 51


    1                The United States Bureau of Prisons, United States

    2    Probation Office and the United States Attorney's Office shall

    3    monitor the payment of restitution and report to the Court any

    4    material change in the defendant's ability to pay.

    5                These payments do not preclude the Government from

    6    using any other anticipated or unexpected financial gains,

    7    assets or income of the defendant to satisfy the restitution

    8    obligations.

    9                The restitution shall be made payable to the Clerk

   10    of the United States Courts and forwarded to the United States

   11    Clerk's Office, Attention Financial Section, 400 North Miami

   12    Avenue, Room 8N09, Miami, Florida, 33128.         The restitution

   13    will be forwarded by the Clerk of the Court to the victims

   14    that have been identified of record in this case.

   15                Upon release from imprisonment, the defendant shall

   16    be placed on supervised release for a term of three years.

   17    This term consists of three years as to each of counts 1

   18    through 14, all terms to run concurrently.

   19                Within 72 hours of his release, the defendant shall

   20    report in person to the probation office in the district where

   21    he is released.

   22                While on supervised release, the defendant shall not

   23    commit any crimes, he shall be prohibited from possessing a

   24    firearm or other dangerous devices, and he shall not possess a

   25    controlled substance.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3838
                                                                              of 51


    1                He shall cooperate in the collection of DNA, shall

    2    comply with the standard conditions of supervised release that

    3    have been adopted by this Court, as well as the following

    4    special conditions:      Association restriction, treatment for

    5    gambling, substance abuse treatment, financial disclosure

    6    requirement, related concern restriction and permissible

    7    search, as noted in Part G of the presentence report.

    8                The defendant shall also immediately pay to the

    9    United States a special assessment of $100 as to each of the

   10    counts of conviction, for a total of $1400 in special

   11    assessments.

   12                The total sentence is 150 months' imprisonment,

   13    $1,029,570 restitution, three years' supervised release and a

   14    $1400 special assessment.

   15                And the Court also orders defendant's right, title

   16    and interest in property be forfeited, and I presume has a

   17    forfeiture order already been entered in this case?

   18                MS. PASCUCCI:    Yes, forfeiture was previously

   19    entered of 5.378 million, Your Honor.

   20                Thank you.

   21                THE COURT:    Now that sentence has been imposed, does

   22    the Defendant or his counsel object to the Court's findings of

   23    fact or the manner in which sentence was pronounced?

   24                MR. GRUENSTEIN:    Yes, Your Honor.     Just one moment.

   25                Your Honor, just briefly, two things on the
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 3939
                                                                              of 51


    1    conditions.

    2                My understanding is that previously Your Honor

    3    recommended a residential drug program, as well as that

    4    Mr. Stein be housed in south Miami, and we would ask that you

    5    renew those recommendations.

    6                THE COURT:    Sure; I'll make those recommendations

    7    again.

    8                MR. GRUENSTEIN:    Your Honor, I do understand -- I'm

    9    not so familiar with the circuit's rules, but my understanding

   10    is I do need to state my objection.

   11                THE COURT:    Yes, that's why I'm asking if you --

   12                MR. GRUENSTEIN:    I appreciate that, Your Honor, and

   13    I'll do it as quickly as I can.

   14                The defendant does object to the Court's finding

   15    that the amount of loss is $1,029,570.        The defendant renews

   16    his objections to the loss calculations for the reasons set

   17    forth in his prior submissions, including his sentencing

   18    memoranda and submissions made post-hearing, Docket 555 and

   19    559, and others.

   20                Defendant objects specifically to the Court's

   21    findings concerning Dr. Becker's testimony, including that the

   22    testimony concerning the method of calculating investors'

   23    loss, that the testimony set forth a competent and reliable

   24    method for calculating investors' loss in that it was not

   25    necessary to test for or establish an efficient market to rely
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 4040
                                                                              of 51


    1    on her event study.

    2                Defendant objects to the loss calculation because it

    3    incorporates losses of investors who the Government did not

    4    prove relied on the specific misrepresents attributed to

    5    Mr. Stein.

    6                Defendant objects to the loss calculation because it

    7    incorporates losses that were not caused by Mr. Stein's

    8    conduct, including, as argued previously, the financial

    9    performance of SignaLife, the financial performance of the

   10    market, as well as naked short selling in SignaLife stock.

   11                Defendant objects to the Court's finding that there

   12    were 616 investor victims on the ground that the Government

   13    did not prove that all 616 relied on the alleged fraud, and

   14    that all 616 did not suffer losses caused by Mr. Stein's

   15    conduct.

   16                Defendant renews these same objections to the

   17    Court's finding that $1,029,000 is the appropriate restitution

   18    amount.

   19                With respect to the 35 -- that is on the guidelines

   20    calculation.    With respect to the 3553 factors, the defendant

   21    objects to a further downward -- that there was no further

   22    downward variance from the advisory guidelines range.

   23    Specifically, defendant objects to the failure to adequately

   24    consider the dramatically lower loss amount beyond the extent

   25    to which the Court already did consider it, the evidence of
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 4141
                                                                              of 51


    1    defendant's character and good history and his lack of

    2    criminal history.

    3                As a general matter, the defendant objects that the

    4    sentence is unlawful under 3553(a) because it is greater than

    5    necessary and thus exceeds the Court's statutory authority,

    6    and that the Court's statement of findings as to the specific

    7    sentence imposed, was inadequate to warrant the sentence,

    8    failed to comply with Rule 32's requirement for an explanation

    9    of the selection of the sentence.

   10                And also for the reasons stated in our motion

   11    papers, we object to the Court's denial of our motions

   12    yesterday.

   13                THE COURT:    Yes, sir?

   14                MR. KLUGH:    Your Honor, one other matter, because

   15    the Court has quite graciously imposed a lower sentence.           He

   16    is now eligible to be placed in a camp, and we would ask the

   17    Court, if possible, to recommend that he go perhaps to the

   18    Miami camp, if the Court could possibly include that in the

   19    judgment.

   20                THE COURT:    I have no objection to recommending that

   21    the Bureau of Prisons place him whatever the lowest facility

   22    that they believe is adequate for security purposes.

   23                MR. KLUGH:    And the reason, the Miami camp has the

   24    drug program, and that's why I mentioned it.

   25                Thank you, Your Honor.
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 4242
                                                                              of 51


    1                THE COURT:    That's fine.     I have no objection to

    2    that.

    3                MR. KLUGH:    Thank you very much.

    4                THE COURT:    Any objection from the Government?

    5                MS. PASCUCCI:    No, Your Honor.     Thank you.

    6                THE COURT:    Okay.   Mr. Stein, you have the right to

    7    appeal the sentence that's been imposed.         If you wish to file

    8    an appeal, as well as the denial of all the various motions

    9    that were filed, if you wish to file an appeal, you must file

   10    your notice of appeal within 14 days from the date judgment's

   11    entered in this case, and if you're unable to pay for the cost

   12    of an appeal, you may seek leave to file the appeal in forma

   13    pauperis.

   14                Good luck, sir.

   15                THE DEFENDANT:    I'd like to thank the Court for its

   16    time.

   17                THE COURT:    Thank you.

   18                Thank you all.

   19                VOICES:   Thank you, Your Honor.

   20          (Proceedings concluded.)

   21                                   * * * * *

   22

   23

   24

   25
Case 9:11-cr-80205-KAM Document 578 Entered on FLSD Docket 10/11/2018 Page 4343
                                                                              of 51


    1                                   * * * * *

    2                                   I N D E X

    3    Court's Imposition of Sentence                            36

    4                                   * * * * *

    5                               E X H I B I T S

    6    (None.)

    7                                   * * * * *

    8                                  CERTIFICATE

    9          I, Stephen W. Franklin, Registered Merit Reporter, and

   10    Certified Realtime Reporter, certify that the foregoing is a

   11    correct transcript from the record of proceedings in the

   12    above-entitled matter.

   13          Dated this 11th day of OCTOBER, 2018.

   14

   15          /s/Stephen W. Franklin
               _____________________________
   16          Stephen W. Franklin, RMR, CRR

   17

   18

   19

   20

   21

   22

   23

   24

   25
                                      {WITNESSNAME}                 Index: MR. GRUENSTEIN:..argue
Case 9:11-cr-80205-KAM Document 578 Entered     on FLSD Docket 10/11/2018    Page 44 of 51
                     1             303 [1] 20/20        A                  Ajay [2] 6/24 11/2
                                                        32 [1] 22/8                                            Alex [1] 2/13
     MR. GRUENSTEIN:          1 million [2] 17/21 32/22                            ability [1] 37/4
                                                        32's [1] 41/8                                          Alexander [1] 3/11
     [16] 3/9 4/10 4/20 7/9   1.029 million [1] 6/19                               able [4] 4/16 9/18 32/16
                                                        33128 [1] 37/12                                        alleged [2] 19/1 40/13
     8/11 8/20 9/3 9/22 10/7  1.5 [1] 18/6                                          33/10
                                                        33131 [1] 2/17                                         allow [2] 16/4 28/7
     14/21 21/20 21/22 29/1   1.5 million [1] 18/7                                 above [4] 25/7 25/12
                                                        33155 [1] 2/19                                         almost [2] 22/11 24/5
     38/23 39/7 39/11         10 [11] 23/21 23/24 24/8                              32/23 43/12
                                                        33401 [1] 1/19                                         already [9] 9/25 15/7
     MR. HARRIS: [1] 3/15      24/8 25/5 25/7 25/11                                above-entitled [1] 43/12
                                                        34 [2] 20/22 20/22                                      15/10 16/5 25/9 25/21
     MR. KLUGH: [7] 3/12       25/12 27/8 27/11 36/8                               abuse [2] 12/16 38/5
                                                        35 [1] 40/19                                            28/16 38/17 40/25
     5/13 5/25 6/9 41/13      10 percent [1] 36/23                                 accept [3] 13/10 13/22
                                                        3553 [20] 5/11 9/21 10/5                               also [20] 3/14 5/3 5/21
     41/22 42/2               10-Q [1] 19/18                                        14/3
                                                         10/10 12/10 13/5 15/4                                  7/4 12/24 13/2 14/4
     MS. PASCUCCI: [14]       10019 [2] 2/12 2/15                                  acceptable [2] 20/24
                                                         15/13 16/13 16/14 17/15                                14/11 16/13 17/4 17/24
     3/6 4/9 4/19 6/10 6/15   10th [1] 19/21                                        30/8
                                                         17/16 17/22 23/12 27/23                                19/9 24/10 25/13 27/14
     7/25 9/13 9/21 10/3 10/9 11 [1] 36/9                                          according [1] 25/1
                                                         29/13 33/9 35/16 40/20                                 30/8 34/19 38/8 38/15
     31/1 31/4 38/17 42/4     11-80205-CR-KAM [1]                                  Accordingly [1] 30/17
                                                         41/4                                                   41/10
     THE COURT: [35] 3/1       1/2                                                 account [7] 5/9 17/3
                                                        36 [2] 25/18 43/3                                      alter [1] 36/24
     3/8 3/14 3/17 4/11 4/21  1100 [1] 2/17                                         25/22 29/14 29/19 30/11
                                                        360 [2] 18/13 22/15                                    alternative [4] 6/20 7/6
     5/22 6/3 6/13 7/8 7/18   11th [1] 43/13                                        36/2
                                                        37 [2] 4/13 4/18                                        7/8 7/12
     8/9 8/18 9/1 9/8 9/16    120 [1] 36/8                                         accounted [2] 5/3 5/4
                                                        3768 [1] 1/18                                          alternatively [1] 7/21
     9/23 10/8 14/20 21/18    13 [2] 16/21 36/9                                    accounts [1] 7/2
                                                        39th [1] 2/19                                          always [2] 19/14 26/10
     21/21 28/25 30/24 31/3   13 million [2] 17/21                                 accused [1] 14/11
                                                                                                               am [4] 5/25 27/21 35/9
     32/25 33/4 38/20 39/5     18/22                    4                          Act [1] 8/9
                                                                                                                35/14
     39/10 41/12 41/19 41/25  14 [5] 10/17 13/1 36/9                               acting [1] 12/18
                                                        400 [2] 18/13 37/11                                    AMERICA [1] 1/3
     42/3 42/5 42/16           37/18 42/10                                         action [2] 14/8 14/13
                                                        42 [1] 22/15                                           among [1] 23/13
     THE DEFENDANT:           1400 [2] 2/4 2/8                                     actions [3] 13/11 13/22
                                                                                                               amount [28] 7/21 7/23
     [2] 33/3 42/14           150 [3] 36/7 36/8 38/12 5                             28/8
                                                                                                                12/23 15/1 15/2 17/21
     VOICES: [1] 42/18        16 [2] 12/16 31/15        5.378 million [2] 6/21     acts [1] 27/10
                                                                                                                18/2 18/18 19/24 23/19
                              17 [1] 17/12               38/19                     actual [1] 18/1
    $                         18 [2] 22/8 33/9                                     actually [3] 21/24 25/25
                                                                                                                28/1 29/8 30/11 30/12
                                                        50 percent [1] 36/16                                    30/14 32/20 32/22 33/24
    $1 [4] 16/24 18/25 28/1 18 percent [1] 19/23                                    29/4
                                                        51 [1] 1/10                                             34/4 34/11 34/12 35/4
     29/9                     1996 [1] 27/8             514-3768 [1] 1/18          ad [1] 19/25
                                                                                                                35/10 35/18 36/12 39/15
    $1 million [4] 16/24      1997 [1] 29/4                                        adamantly [1] 13/9
                                                        529 [2] 5/18 5/22                                       40/18 40/24
     18/25 28/1 29/9
                                                        550,000 [1] 18/7           add [1] 10/1
                              2                                                                                amounts [4] 20/25 23/25
    $1,029,000 [1] 40/17                                                           addition [4] 10/23 11/10
                                                        555 [1] 39/18                                           28/21 34/8
    $1,029,570 [3] 36/12      2.3 [1] 18/24                                         14/10 32/11
                                                        559 [1] 39/19                                          analysis [5] 6/24 7/24
     38/13 39/15              20 [1] 18/2                                          additional [13] 7/1 8/2
                                                        560 [1] 8/5                                             26/5 35/5 35/8
    $100 [1] 38/9             2002 [1] 27/18                                        12/20 15/13 15/15 15/15
                                                        561 [1] 1/18                                           Anand [2] 6/24 11/2
    $13 [2] 16/22 29/9        2007 [2] 27/13 29/4                                   15/16 15/19 20/21 28/3
                                                                                                               anonymous [1] 27/10
    $13 million [2] 16/22     2008 [3] 21/15 24/5       6                           28/16 29/23 30/19
                                                                                                               another [2] 18/8 27/23
     29/9                      24/12                                               address [1] 16/10
                                                        60 [3] 16/4 25/14 36/9                                 anticipated [1] 37/6
    $1400 [2] 38/10 38/14     2013 [1] 15/9             616 [9] 16/24 17/19 19/4   addressed [2] 4/2 7/11
    $15,000 [1] 20/23         2014 [1] 19/1                                                                    any [18] 6/6 7/7 8/10
                                                         20/8 20/20 20/23 40/12    adduced [1] 31/12
                                                                                                                8/19 9/5 13/10 17/1 20/9
    $20 [2] 18/3 18/4         2016 [1] 18/3              40/13 40/14               adequate [3] 13/6 14/17
                                                                                                                20/9 27/20 27/24 28/16
    $20 million [2] 18/3 18/4 2017 [3] 25/1 25/16       63 [2] 15/9 30/18           41/22
                                                                                                                31/9 34/14 37/3 37/6
    $25 [1] 36/20              26/24                    6431 [1] 2/19              adequately [3] 5/9 35/16
                                                                                                                37/23 42/4
    $3 [1] 22/12              2018 [2] 1/8 43/13                                    40/23
                                                                                                               anybody [1] 5/10
    $3 million [1] 22/12      204 [5] 12/11 12/21       7                          adopted [1] 38/3
                                                                                                               anyone [1] 13/15
    $5 [1] 22/11               14/16 32/24 35/11        701 [1] 1/19               advisory [3] 4/18 33/8
                                                                                                               anything [6] 5/10 9/20
    $5 million [1] 22/11      204-month [1] 10/1        72 [1] 37/19                40/22
                                                                                                                10/1 20/3 31/1 33/2
    $500 [3] 20/21 20/21      20530 [2] 2/5 2/9         746 [1] 22/20              advocate [1] 26/3
                                                                                                               aol.com [1] 1/20
     28/21                    210 [4] 4/19 12/20 18/15 753 [2] 23/17 24/1          afford [1] 13/6
                                                                                                               appeal [6] 42/7 42/8
    $5000 [2] 20/21 20/22      32/23                    754 [1] 24/1               after [6] 4/17 15/8 16/20
                                                                                                                42/9 42/10 42/12 42/12
    $6 [1] 31/11              2400 [1] 17/20            756 [1] 24/2                16/23 23/10 30/5
                                                                                                               appeals [5] 5/7 9/5 9/6
    $6 million [1] 31/11      2400-some [1] 16/23       78 million [1] 18/22       again [17] 4/15 7/6 9/17
                                                                                                                13/16 13/20
    $8 [1] 18/24              25 [1] 2/16                                           12/2 12/21 13/24 17/5
                                                                                                               appearances [3] 1/15
    $8 million [1] 18/24      25-year [1] 33/20         8                           20/24 25/20 27/20 30/3
                                                                                                                2/1 3/6
    $80 [1] 16/21             26 [1] 24/15              82 percent [2] 20/1 20/2    32/2 32/16 33/19 35/21
    $80 million [1] 16/21     262 [4] 4/19 12/21 18/15 825 [2] 2/11 2/14                                       appellate [1] 9/11
                                                                                    35/24 39/7
                               32/23                                                                           Appendix [1] 24/2
                                                        8N09 [1] 37/12             against [2] 14/8 31/20
    -                         279 [1] 20/21                                        age [1] 16/4
                                                                                                               apples [4] 34/13 34/13
                                                                                                                34/25 34/25
    -and [4] 2/5 2/12 2/15    28 [1] 25/17              9                          agent [1] 6/25
                                                                                                               apply [1] 26/6
     2/18                     29 [1] 1/8                9.5 [2] 18/4 18/5          ago [1] 25/25
    -v [1] 1/5                2nd [1] 2/16                                                                     appreciate [1] 39/12
                                                        90 percent [2] 15/10       agree [4] 4/9 7/19 34/11
                                                                                                               appropriate [5] 12/12
                                                         30/1                       35/3
    /                         3                                                    agreed [2] 26/19 29/24
                                                                                                                17/14 30/21 34/6 40/17
                                                        90th [1] 25/10                                         argue [5] 14/15 15/14
    /s/Stephen [1] 43/15      3.5 [2] 18/5 18/6                                    agreement [1] 4/17
                              30 [1] 18/12                                                                      17/1 26/5 31/10
                                                                                   agreements [1] 11/21


                                                                                                                                {DATE}
                                              {WITNESSNAME}
Case 9:11-cr-80205-KAM Document 578 Entered            on FLSD Docket 10/11/2018Index:Pageargued..declaration
                                                                                               45 of 51
    A                being [4] 15/19 16/20 Carpenter [2] 32/5  Commission [4] 24/11 convicted [1] 22/6
                                27/21 32/13                 32/15                       24/25 25/1 25/13          conviction [1] 38/10
     argued [5] 16/22 18/21
                               belief [1] 15/14            Carter [7] 6/23 11/2        commit [1] 37/23           convictions [1] 10/18
      18/23 29/24 40/8
                               believe [12] 4/3 4/13 5/2    11/4 12/5 12/5 12/9        commits [1] 28/2           cooperate [1] 38/1
     argument [2] 10/14
                                5/6 5/8 7/20 7/22 8/5       14/12                      committed [3] 26/16        copy [2] 21/18 21/20
      17/12
                                32/5 33/19 34/4 41/22      case [45]                    27/1 36/6                 corporations [1] 22/24
     arguments [4] 8/21 10/4
                               believed [1] 26/7           cases [13] 8/15 23/2 23/3   companies [2] 10/25        correct [3] 5/25 6/6
      10/10 14/24
                               believes [1] 15/12           23/11 23/17 23/19 24/3      11/6                       43/11
     around [1] 29/4
                               below [8] 12/21 18/5         24/5 24/18 31/9 34/8       companies' [1] 22/24       corrected [1] 29/2
     arranged [1] 11/20
                                18/6 18/6 35/6 35/11        34/15 34/18                company [15] 11/16         correctly [4] 30/6 30/6
     arrangement [1] 9/16
                                35/13 35/14                category [3] 4/14 4/19       12/18 18/24 19/10 19/14    30/7 33/17
     arrived [1] 7/23
                               Benjamin [2] 2/10 3/10       34/24                       19/16 19/19 19/20 20/13   cost [1] 42/11
     articulate [1] 4/23
                               beside [1] 12/8             caused [3] 34/18 40/7        22/8 31/19 31/21 31/25    Cottingham [2] 2/6 3/8
     ask [6] 6/19 26/8 26/12
                               better [1] 31/23             40/14                       32/11 32/13               counsel [3] 3/6 21/20
      26/14 39/4 41/16
                               between [11] 8/13 16/16     cents [2] 22/8 22/9         compare [1] 34/25           38/22
     asked [2] 8/8 26/21
                                16/21 18/3 18/15 20/21     certain [2] 8/22 11/15      compared [1] 35/23         count [1] 36/9
     asking [2] 26/18 39/11
                                21/5 22/17 25/5 25/10      Certainly [1] 13/1          comparing [3] 8/23         count 14 [1] 36/9
     asks [1] 12/10
                                29/17                      CERTIFICATE [1]              34/13 34/20               counts [8] 10/17 12/25
     assessment [2] 38/9
                               beyond [2] 28/16 40/24       43/8                       competent [1] 39/23         13/1 13/2 36/8 36/9
      38/14
                               big [1] 31/21               Certified [1] 43/10         complete [1] 3/18           37/17 38/10
     assessments [1] 38/11
                               bit [2] 18/19 19/9          certify [1] 43/10           completely [2] 10/21       counts 1 [2] 36/8 37/17
     assets [1] 37/7
                               blind [1] 11/24             challenge [2] 26/9 26/12     33/14                     counts 11 [1] 36/9
     Associates [1] 23/2
                               Block [3] 22/16 24/25       challenged [1] 29/22        comply [4] 35/15 36/1      couple [1] 34/22
     Association [1] 38/4
                                34/9                       challenging [2] 29/11        38/2 41/8                 course [2] 14/23 21/24
     assumed [1] 5/23
                               blow [1] 32/12               30/3                       Computer [1] 23/2          court [75]
     assumption [1] 5/19
                               Booker [2] 24/6 24/21       change [3] 18/17 32/3       conceded [1] 19/22         Court's [10] 20/17 38/22
     ATM [1] 11/20
                               both [3] 11/2 13/18          37/4                       concern [2] 28/8 38/6       39/14 39/20 40/11 40/17
     attention [2] 22/2 37/11
                                26/25                      changed [8] 4/5 10/15       concerning [2] 39/21        41/5 41/6 41/11 43/3
     attorney [4] 11/12 12/8
                               bought [1] 22/10             16/11 16/15 16/25 17/6      39/22                     courts [2] 21/25 37/10
      14/8 14/9
                               breaches [1] 34/15           25/21 29/8                 concerns [1] 15/17         CPE [1] 1/18
     Attorney's [1] 37/2
                               brief [2] 6/12 31/6         character [2] 22/21 41/1    concession [1] 20/1        CR [2] 1/2 3/5
     attributed [1] 40/4
                               briefly [4] 6/17 25/19      characteristics [1] 25/19   concluded [1] 42/20        Cravath [3] 2/10 2/13
     August [1] 1/8
                                31/7 38/25                 charge [2] 23/7 23/8        concurrently [2] 36/10      3/11
     authority [1] 41/5
                               bringing [1] 22/1           charity [7] 27/10 27/13      37/18                     create [1] 11/3
     Avenue [6] 2/4 2/8 2/11
                               broad [1] 34/24              27/14 27/16 27/17 29/3     conditions [5] 15/16       creating [1] 10/24
      2/14 2/16 37/12
                               broker [1] 32/10             29/3                        30/20 38/2 38/4 39/1      credibility [1] 32/12
     average [1] 25/15
                               brothers [1] 22/5           chart [1] 20/8              conduct [24] 10/17         credit [1] 34/23
     avoid [1] 23/13
                               Bryan [2] 32/4 32/7         circuit [14] 7/4 7/20        10/18 12/14 13/10 13/21   crime [5] 8/9 22/21
     aware [1] 16/11
                               Bureau [3] 36/6 37/1         13/15 13/19 20/16 24/12     13/24 14/17 15/19 16/9     28/20 29/10 29/18
     B                          41/21                       24/15 25/3 25/14 26/5       16/11 16/15 16/16 16/25   crimes [6] 14/2 14/19
     back [16] 3/4 8/13 11/7   business  [1] 22/7           26/6 27/1 29/22 30/7        17/1 17/18 23/15 27/21     19/2 25/12 25/17 37/23
     11/23 16/3 20/7 20/13                                 circuit's [1] 39/9           29/10 29/11 30/4 32/19    criminal [7] 2/3 2/7 4/13
                               C                           circumstances [2] 10/12      34/2 40/8 40/15            4/19 15/19 36/18 41/2
     24/18 28/3 28/6 28/19
                               Caitlin [2] 2/6 3/8          16/12                      connection [1] 6/8         CRR [2] 1/18 43/16
     28/22 28/22 29/6 30/22
                               calculate [1] 29/23         civil [1] 14/12             consented [2] 26/18        custody [1] 36/6
     30/22
                               calculated [1] 31/9         claims [1] 13/17             26/21                     cuts [1] 31/19
     bad [1] 10/21
                               calculating [2] 39/22       clarification [1] 4/2       conservative [1] 31/11
     based [9] 4/12 4/17 7/7                                                                                      D
     7/8 7/17 14/17 25/10
                                39/24                      clarify [2] 3/24 5/2        consider [8] 3/21 5/7
                               calculation [7] 3/22        Clark [1] 6/25               10/11 34/5 35/4 35/22     dangerous [1] 37/24
     31/15 34/8
                                31/10 33/13 34/3 40/2      class [1] 14/13              40/24 40/25               data [1] 23/11
     baseless [1] 13/17
                                40/6 40/20                 clear [6] 4/7 13/21 14/25   consideration [3] 5/20     date [3] 14/24 15/9
     basis [5] 4/25 5/1 7/18
                               calculations [3] 18/12       17/25 26/5 30/3             14/24 35/18               42/10
     7/24 8/14
                                36/3 39/16                 Clematis [1] 1/19           considered [3] 22/13       Dated [1] 43/13
     Beach [2] 1/7 1/19
                               California [1] 14/9         Clemens [1] 7/3              33/6 34/21                David [2] 2/18 3/16
     because [21] 7/13 16/10
                               called [3] 21/15 26/15      Clerk [2] 37/9 37/13        considering [4] 16/12      days [1] 42/10
     19/21 21/11 21/13 22/2
                                33/14                      Clerk's [1] 37/11            22/14 28/16 33/23         DC [2] 2/5 2/9
     22/3 28/23 31/21 32/1
                               came [3] 26/7 26/17         clients [1] 32/11           consistency [1] 25/4       deal [2] 9/7 31/21
     32/16 33/15 33/18 34/14
                                26/20                      coconspirator [1] 12/4      consistent [1] 26/2        decade [1] 31/8
     34/20 35/3 35/7 40/2
                               camp [3] 41/16 41/18        coconspirators [3] 6/23     consisting [1] 13/1        decade-old [1] 31/8
     40/6 41/4 41/14
                                41/23                       11/2 11/21                 consists [2] 36/7 37/17    deceived [1] 11/11
     Becker's [4] 4/25 5/2 5/8
                               can't [2] 34/12 34/19       colleague [2] 15/3 29/2     consulting [1] 11/20       deceiving [1] 11/10
     39/21
                               cannot [1] 7/15             collection [1] 38/1         contains [2] 8/6 33/7      decide [1] 34/13
     before [10] 1/12 5/11
                               capacity [4] 17/9 17/10     comfort [2] 15/17 28/5      continued [1] 13/17        decided [1] 21/14
     8/3 9/21 12/4 12/7 14/11
                                27/3 27/22                 comfortable [1] 6/14        contributed [1] 5/5        deciding [1] 35/2
     27/12 31/19 33/2
                               Cardiac [1] 11/5            coming [1] 24/17            controlled [2] 11/24       decision [1] 34/9
     began [1] 15/8
                               cards [1] 34/23             comments [1] 32/2            37/25                     declaration [1] 14/12
     begin [1] 28/2


                                                                                                                                   {DATE}
                                                        {WITNESSNAME}
Case 9:11-cr-80205-KAM Document 578 Entered                      on FLSD Docket 10/11/2018Index:       Page defendant..George
                                                                                                                46 of 51
    D                       dissemination [1] 10/19 Eighth [2] 2/11 2/14    extraordinary [1] 31/16 first [10] 10/5 10/7
                            disservice [1] 17/15    elaborate [2] 11/8 13/3                          10/11 10/15 14/18 16/20
    defendant [43] 1/7 2/10
                            distinguished [1] 22/1 Eleventh [11] 7/4 7/20 F                          17/2 33/19 35/12 36/2
      6/7 10/23 11/11 11/16
                                 district [12] 1/1 1/1 1/1313/19 20/15 25/3 25/14    facility [1] 41/21          five [4] 8/17 23/6 25/5
      12/3 12/6 13/9 13/14
                                 15/11 15/20 21/15 21/15   26/5 26/6 27/1 29/22      facing [1] 14/10             25/10
      13/17 14/2 14/7 14/9
                                 25/2 25/15 25/17 34/20    30/6                      fact [9] 10/21 11/4 11/24   FL [2] 2/17 2/19
      14/19 22/4 25/20 31/20
                                 37/20                    eligible [1] 41/16          12/13 14/6 24/14 27/9      FLORIDA [8] 1/1 1/7
      32/20 33/10 36/5 36/11
                                 Division [2] 2/3 2/7     else [6] 5/10 9/20 10/1     30/1 38/23                  1/19 25/3 25/15 25/17
      36/15 36/16 36/19 36/20
                                 DNA [1] 38/1              20/4 28/25 31/1           factor [7] 14/4 17/25        28/13 37/12
      36/22 37/7 37/15 37/19
                                 docket [4] 5/18 5/22 8/5 emotional [1] 15/25         27/23 29/7 34/5 35/22      focus [1] 15/6
      37/22 38/8 38/22 39/14
                                 39/18                    employee [1] 27/6           35/22                      focused [1] 26/15
      39/15 39/20 40/2 40/6
                                 documents [2] 10/24      employees [2] 11/15        factors [17] 5/7 5/9 5/11   following [1] 38/3
      40/11 40/16 40/20 40/23
                                 11/3                      22/24                      13/5 13/8 13/25 14/15      follows [1] 36/14
      41/3
                                 does [10] 4/9 13/21      encouraging [1] 12/4        15/13 20/3 31/15 33/8      footnote [1] 20/11
      defendant's [7] 10/18
                                 17/14 27/3 27/22 28/9    end [4] 9/18 12/2 17/4      34/2 34/17 34/17 35/19     force [1] 24/6
      14/3 32/9 32/19 37/4
                                 35/5 36/19 38/21 39/14    23/4                       35/24 40/20                foreclosure [1] 14/10
      38/15 41/1
                                 doing [2] 8/11 26/16     endangering [1] 12/17      facts [7] 12/12 21/23       foregoing [1] 43/10
      defendants [3] 22/4 23/6
                                 dollar [1] 16/19         ended [2] 15/4 32/13        23/8 26/6 26/7 27/2        forfeited [1] 38/16
      23/14
                                 dollars [8] 10/20 23/20  engage [2] 13/23 15/18      35/24                      forfeiture [2] 38/17
      defense [9] 7/19 8/4 8/8
                                 23/21 23/25 24/7 24/8    engaged [1] 16/9           failed [1] 41/8              38/18
      10/3 10/6 31/7 31/18
                                 31/22 34/23              enhancements [7] 3/25      failure [2] 14/3 40/23      forma [1] 42/12
      34/9 35/3
                                 don't [6] 7/20 12/14      12/15 12/19 26/13 31/15   fair [1] 6/1                forth [4] 8/13 33/9 39/17
      definitive [1] 24/22
                                 34/14 34/15 34/16 34/16   34/14 35/20               fairness [1] 29/20           39/23
      Delnido [2] 2/13 3/11
                                 done [7] 17/5 19/16 30/5 enough [1] 10/22           faith [1] 32/17             forwarded [2] 37/10
      delve [1] 8/3
                                 30/6 30/7 32/18 34/7     Enron [1] 23/2             fake [1] 11/6                37/13
      denial [3] 5/20 41/11
                                 double [2] 23/21 23/22   Enrons [1] 22/18           falls [1] 12/21             found [21] 6/18 6/20
      42/8
                                 double-digit [1] 23/22   ensure [2] 11/17 30/21     false [7] 10/19 10/24        7/16 14/17 16/20 16/22
      denied [3] 6/9 13/18
                                 dovetails [1] 12/11      entailed [1] 23/1           10/24 10/25 11/3 11/9       16/24 18/22 18/25 19/3
      13/19
                                 down [8] 4/5 18/8 18/8   entered [4] 3/25 38/17      11/20                       19/4 20/20 22/14 23/14
      deny [1] 7/25
                                 18/14 18/23 22/9 24/22    38/19 42/11               falsely [2] 10/20 12/3       23/18 23/22 23/23 24/7
      denying [2] 5/15 5/21
                                 34/24                    entire [3] 21/7 21/12      familiar [1] 39/9            25/1 27/2 33/13
      Department [2] 2/4 2/8
                                 downward [3] 26/14        34/20                     father [2] 27/6 27/7        founded [2] 29/4 29/4
      departure [1] 26/14
                                 40/21 40/22              entirely [1] 17/22         favor [2] 13/11 14/5        four [1] 20/22
      described [1] 16/13
                                 Dr. [7] 4/25 5/2 5/8     entitled [1] 43/12         feared [1] 11/13            Franklin [4] 1/18 43/9
      despite [2] 11/25 13/15
                                 19/14 19/17 19/17 39/21  entry [2] 5/22 8/5         Federal [1] 36/15            43/15 43/16
      determining [2] 5/8
                                 Dr. Becker's [4] 4/25    equity [1] 19/19           felt [1] 22/16              fraud [35] 2/2 2/3 2/6
      17/25
                                 5/2 5/8 39/21            ESQ [6] 2/2 2/6 2/10       few [6] 15/6 15/10 15/14     2/7 12/25 13/1 13/2 13/2
      deterrence [1] 13/6
                                 Dr. O'Neal [3] 19/14      2/13 2/16 2/18             18/22 21/16 24/19           14/7 15/10 16/19 19/16
      deviate [1] 35/6
                                 19/17 19/17              essentially [2] 11/19      fighting [3] 11/17 20/15     20/10 20/16 20/19 22/17
      deviated [2] 33/15 33/24
                                 dramatically [1] 40/24    20/18                      20/16                       22/22 23/17 24/14 24/14
      devices [1] 37/24
                                 driving [1] 24/6         establish [1] 39/25        figure [1] 3/20              25/4 25/4 25/5 25/7
      didn't [3] 4/24 5/5 6/4
                                 drop [1] 20/11           estimated [2] 7/15 7/17    file [5] 14/12 42/7 42/9     25/12 25/16 25/17 29/9
      difference [4] 18/17
                                 drug [2] 39/3 41/24      even [8] 10/16 12/14        42/9 42/12                  29/9 32/9 32/14 34/19
      21/5 29/14 35/10
                                 during [4] 12/7 12/8      12/22 18/13 22/18 33/17   filed [8] 5/17 5/22 5/24     34/21 34/22 40/13
      differences [1] 36/2
                                 14/17 36/13               33/22 35/7                 8/5 8/23 8/25 25/25 42/9   fraudulent [1] 19/7
      different [12] 4/4 20/25
                                                          event [4] 4/25 5/2 5/8     filing [2] 5/16 8/9         friend [1] 27/7
      20/25 20/25 21/25 21/25    E                         40/1                      filings [2] 6/7 32/17       full [2] 20/13 24/2
      22/17 29/10 29/10 29/12
                                 E-mail [1] 1/20          events [1] 5/4             final [1] 13/25             fundamental [1] 29/20
      29/14 33/13
                                 e-mails [1] 8/13         ever [2] 9/4 14/7          finally [2] 29/20 30/12     fundamentally [5] 29/10
      differently [1] 18/20
                                 each [4] 23/3 36/8 37/17 every [2] 11/17 22/1       financial [10] 2/2 2/6       29/12 29/14 30/4 30/10
      digit [2] 23/22 23/23
                                  38/9                    everyone [3] 3/2 4/9        19/10 36/17 36/21 37/6     fundraiser [1] 27/18
      directed [2] 10/11 11/1
                                 earlier [6] 17/7 25/8     4/17                       37/11 38/5 40/8 40/9       funds [1] 21/10
      disagree [1] 19/25
                                  27/3 28/20 29/21 31/14 everyone's [1] 4/6          financially [2] 23/1        further [6] 14/6 35/7
      disclosed [2] 19/17
                                 early [2] 28/18 31/24    evidence [7] 6/23 6/23      32/12                       35/13 36/11 40/21 40/21
      19/18
                                 earn [1] 16/5             7/1 7/1 7/22 26/7 40/25   Finch [2] 27/4 29/5
      disclosure [1] 38/5                                                                                        G
                                 earned [1] 36/17         exactly [2] 13/7 13/23     Finch's [1] 27/6
      discrepancy [1] 30/10
                                 earnings [1] 36/24       example [3] 21/7 26/12     finding [6] 6/20 7/8 36/4   gain [10] 6/21 6/22 7/5
      discuss [2] 5/11 15/9
                                 earns [1] 36/15           34/8                       39/14 40/11 40/17           7/8 7/12 7/13 7/15 7/18
      discussed [3] 18/21
                                 Eastern [1] 21/15        exceeds [1] 41/5           findings [12] 7/13 7/13      7/21 7/24
      19/25 25/20
                                 Eddie [1] 30/9           expect [2] 24/20 24/22      7/17 21/1 26/8 26/9 26/9   gains [1] 37/6
      discussion [1] 23/10
                                 effect [1] 16/16         explanation [1] 41/8        26/10 26/10 38/22 39/21    gall [1] 13/14
      dismiss [2] 5/15 6/8
                                 efficient [1] 39/25      expressly [1] 5/18          41/6                       gambling [1] 38/5
      disparities [1] 23/13
                                 egregiousness [1] 10/16 extensive [2] 14/25         finds [1] 33/10             gave [1] 29/23
      dispute [1] 9/5
                                 eight [2] 25/6 25/11      23/10                     fine [3] 10/8 33/11 42/1    Gazette [1] 27/18
      disseminate [1] 11/9
                                 eight percent [2] 25/6 extent [7] 4/24 5/6 9/4      fingerprints [1] 11/7       general [2] 14/9 41/3
      disseminated [1] 8/20
                                  25/11                    15/12 28/8 28/15 40/24    firearm [1] 37/24           George [1] 6/25
      disseminating [1] 10/23


                                                                                                                                   {DATE}
                                              {WITNESSNAME}
Case 9:11-cr-80205-KAM Document 578 Entered            on FLSD Docket 10/11/2018 Index:     Pagegets..mentioned
                                                                                                   47 of 51
    G                held [2] 11/12 27/18 including [6] 7/2 17/17 20/11 21/16 24/25 27/5 loss [60]
                                 helped [1] 29/5         31/11 39/17 39/21 40/8      28/23 32/2 34/10 34/12  losses [18] 5/5 5/8 8/24
     gets [2] 27/23 28/2
                                 helpful [2] 24/16 35/1 income [1] 37/7              34/19 34/23 35/17 38/24  16/21 19/15 19/20 20/2
     getting [5] 8/15 16/3
                                 here [13] 3/18 6/12 7/6incorporates [2] 40/3        38/25                    21/2 21/5 21/6 22/23
      21/14 27/1 31/23
                                 7/14 12/12 20/11 30/7   40/7                       justice [3] 2/4 2/8 36/25 31/8 31/19 31/21 32/11
     give [4] 15/17 25/22
                                 31/10 31/15 32/15 34/3 incorrect [2] 33/19         justifies [1] 35/13       40/3 40/7 40/14
      26/22 28/18
                                 35/2 35/19              33/24                                               lost [17] 20/5 20/6 20/8
     given [1] 26/25                                                                K
                                 hereby [1] 36/6        increase [3] 4/4 4/6 4/7                              20/14 20/20 20/21 20/22
     gloves [1] 11/7
                                 highest [1] 18/14      indicated [1] 9/25          KAM [1] 1/2               20/23 21/11 22/9 22/11
     going [4] 15/3 16/10
                                 highly [1] 11/8        indicating [1] 11/25        keep [1] 31/6             22/25 28/20 32/3 32/6
      35/9 35/14
                                 himself [1] 28/2       individuals [1] 11/22       KENNETH [1] 1/12          32/7 32/17
     gone [7] 18/11 18/23
                                 hiring [1] 30/7        indulge [1] 21/17           key [1] 7/14             lower [10] 29/25 30/1
      20/7 24/18 24/22 29/9
                                 history [4] 4/13 4/19  Industries [1] 36/16        Klugh [3] 2/16 3/13 5/13 30/2 30/13 30/13 30/14
      30/5
                                 41/1 41/2              inflationary [1] 19/23      knew [1] 12/8             34/4 35/4 40/24 41/15
     good [15] 3/2 3/7 3/9
                                 hold [1] 24/23         information [3] 11/9        know [7] 9/24 34/10      lowest [2] 23/3 41/21
      3/10 3/13 3/15 3/16 17/5
                                 holders [1] 21/9        11/25 17/6                 34/14 34/15 34/16 34/17 luck [1] 42/14
      17/9 17/10 27/4 27/7
                                 holding [2] 11/19 14/24initial [1] 5/16            34/22                    Luxembourg [1] 7/2
      27/22 41/1 42/14
                                 holdings [1] 19/23     Injustice [1] 27/15         knows [1] 10/13
     government [52]                                                                                            M
                                 home [1] 21/14         institutional [1] 21/9
     Government's [2] 15/17
                                 homeowners [1] 14/10   instruct [1] 13/11          L                           magnitude [1] 22/21
      20/8                                                                          lack [2] 34/17 41/1
                                 Honor [47]             intended [2] 18/1 19/6                                  mail [2] 1/20 13/1
     graciously [1] 41/15                                                           lacks [1] 20/12
                                 Honor's [1] 22/2       interest [1] 38/16                                      mails [1] 8/13
     great [2] 21/2 32/18                                                           large [1] 11/23
                                 HONORABLE [1] 1/12     interests [1] 36/25                                     major [2] 21/10 22/23
     greater [5] 14/18 15/5                                                         laser [1] 26/15
                                 Hospital [1] 11/5      intervening [1] 5/4                                     makes [3] 13/21 17/25
      35/15 35/25 41/4                                                              last [9] 15/11 16/11 17/7
                                 hours [1] 37/19        invest [1] 32/16                                        31/16
     greatest [1] 27/9                                                               18/22 19/7 24/11 24/19
                                 housed [1] 39/4        invested [1] 21/10                                      Management [1] 11/5
     greatly [1] 32/8
                                 housekeeping [1] 8/3   investing [1] 10/19          25/21 27/5                 mandated [1] 5/7
     gross [1] 36/23                                                                laundering [1] 13/3
                                 hundred [5] 23/19 23/21investor [5] 5/5 5/8 19/8                               manipulate [1] 31/25
     ground [1] 40/12                                                               law [4] 13/6 26/5 26/6
                                 23/25 24/7 24/8         19/11 40/12                                            manner [1] 38/23
     Gruenstein [2] 2/10
                                                        investors [12] 5/2 5/3       27/1                       manual [1] 4/4
      3/11                    I                          10/22 11/10 13/14 19/6     lawsuits [1] 11/18          Mark [2] 32/4 32/10
     guidance [1] 29/23                                                             leader [1] 12/18
                              I'd [1] 42/15              20/14 20/14 22/10 22/10                                markedly [1] 23/3
     guideline [15] 3/22 3/24                                                       leads [2] 13/22 13/25
                              I'll [6] 7/25 8/24 15/9    31/23 40/3                                             market [5] 11/9 20/3
      4/4 4/18 5/1 9/20 18/1
                               27/5 39/6 39/13          investors' [2] 39/22        learned [1] 19/9            32/16 39/25 40/10
      18/10 31/10 33/13 34/3
                              I'm [10] 15/3 16/10        39/24                      leave [2] 11/7 42/12        MARRA [2] 1/12 3/5
      35/6 35/13 35/14 36/3                                                         led [1] 22/8
                               21/13 22/1 27/20 28/24 involved [1] 25/24                                        married [2] 15/22 28/11
     guidelines [35] 5/11                                                           left [1] 11/15
                               34/7 35/1 39/8 39/11     issue [4] 11/22 15/1                                    Martin [7] 6/23 11/2
      7/18 12/15 12/20 12/22                                                        less [9] 17/1 17/2 19/19
                              I've [1] 30/12             26/11 26/16                                            11/4 12/4 12/5 12/9
      17/13 17/15 17/24 17/25
                              idea [1] 31/8             issued [3] 3/19 22/6         20/21 21/3 23/3 23/3       14/12
      18/4 18/12 18/14 18/16
                              identified [2] 16/6 37/14 22/10                        23/24 24/8                 massive [1] 19/20
      18/16 22/14 22/15 22/19                                                       lesser [1] 12/22
                              identity [1] 34/21        issues [5] 3/21 5/12 7/11                               material [1] 37/4
      23/4 24/6 24/21 29/16                                                         Let [1] 18/19
                              ignores [1] 17/22          9/20 9/21                                              matter [5] 6/17 8/3 41/3
      29/17 29/19 32/21 32/21                                                       letter [1] 11/7
                              immediately [2] 28/6      it's [13] 4/7 5/18 8/5                                  41/14 43/12
      33/8 33/15 33/16 33/18                                                        level [12] 4/4 4/6 4/7
                               38/8                      12/25 14/25 16/13 17/24                                matters [1] 3/20
      33/22 33/25 34/1 34/19                                                         4/13 4/18 18/5 18/5 18/6
                              impact [6] 8/6 8/7 8/23 24/12 25/10 30/1 31/23                                    maximum [1] 28/4
      40/19 40/22                                                                    18/8 18/14 18/14 22/14
                               17/2 17/18 32/5           35/22 36/11                                            May 2013 [1] 15/9
     guilty [1] 23/14                                                               levels [3] 18/8 18/8
                              implicit [1] 20/1         itself [1] 31/17                                        me [16] 7/20 9/3 9/9
     H                        important [6] 14/4                                     29/17                      9/25 18/19 21/17 26/3
                               19/21 21/4 24/4 35/7     J                           lied [1] 12/9               26/8 26/12 26/14 26/18
     hac [1] 25/25
                               35/21                    jail [2] 26/24 30/16        life [3] 18/11 22/15        29/3 33/17 34/9 35/1
     half [2] 20/20 28/20
                              impose [4] 30/18 30/19 Jamie [2] 32/5 32/15            33/14                      35/5
     hand [1] 21/18
                               33/3 35/25               January [1] 26/23           limited [1] 13/16           mean [3] 20/25 24/14
     hands [1] 32/8
                              imposed [7] 35/12 36/17 Japan [1] 11/5                line [3] 15/4 24/13 33/18   25/18
     happy [1] 10/5
                               36/21 38/21 41/7 41/15 job [2] 36/16 36/20           lined [1] 24/1              meaning [1] 19/19
     harm [3] 31/14 32/18
                               42/7                     Jones [1] 11/14             list [2] 6/4 24/3           means [1] 12/19
     33/23
                              imposition [2] 15/15      Jr [1] 2/16                 listed [1] 31/9             meant [1] 26/4
     harmed [1] 13/15
                               43/3                     JUDGE [5] 1/13 22/16        little [2] 18/19 19/9       measure [1] 7/6
     Harris [6] 2/18 3/16
                              imprisoned [1] 36/7        23/9 24/25 34/9            lives [1] 28/12             median [1] 25/16
     8/14 8/14 32/4 32/7
                              imprisonment [3] 36/22 judgment [2] 36/18             LLP [2] 2/10 2/13           Melley [1] 7/1
     having [7] 11/6 28/17
                               37/15 38/12               41/19                      long [1] 6/15               memo [1] 19/5
     30/5 30/5 30/6 30/7 36/4
                              inadequate [1] 41/7       judgment's [1] 42/10        longer [2] 15/10 24/21      memoranda [1] 39/18
     he's [2] 27/21 30/8
                              incarceration [1] 36/13 jury [2] 26/8 27/2            looked [5] 23/17 24/13      memory [1] 33/17
     hear [1] 6/15
                              include [1] 41/18         just [29] 4/2 4/6 4/24       24/14 34/10 34/11          mention [1] 17/4
     heard [3] 10/2 27/4
                              included [3] 4/23 10/18 5/14 5/20 6/17 8/2 8/14       looking [3] 12/16 24/3      mentioned [8] 5/14
     27/14
                               12/3                      12/10 12/13 12/14 12/25     25/4                       17/16 28/11 28/20 29/13
     hearing [5] 7/11 13/13
                              includes [1] 5/19          17/13 17/17 17/18 17/20    looks [1] 31/22             29/16 31/14 41/24
     14/25 19/7 39/18
                                                                                    lose [3] 21/7 21/10 21/11

                                                                                                                                 {DATE}
                                              {WITNESSNAME}                            Index: Merit..press
Case 9:11-cr-80205-KAM Document 578 Entered             on FLSD Docket 10/11/2018 Page      48 of 51
    M                20/15 20/19 21/8 22/6 9/15 9/22 9/23 14/5  38/24 41/14      pension [4] 21/9 21/10
                                25/9 26/1 26/24 27/3       14/18 20/24 24/21 26/8   One million [1] 32/19      21/11 21/12
     Merit [1] 43/9
                                27/7 27/10 27/13 28/2      26/12 26/14 31/8 33/4    ones [1] 4/1               pensions [2] 21/7 22/25
     met [1] 15/15
                                29/5 29/21 30/5 30/22      40/21 41/20 42/1 42/5    only [17] 11/13 12/12      people [16] 10/25 11/13
     method [2] 39/22 39/24
                                33/2 33/12 35/11 39/4      None [1] 43/6             14/2 14/7 15/24 16/15     19/2 19/3 19/4 20/2 20/5
     Miami [7] 2/17 2/19
                                40/5 40/7 40/14 42/6       North [1] 37/11           19/23 19/23 20/22 24/4    20/6 20/8 21/1 21/6 21/9
     37/11 37/12 39/4 41/18
                                Mr. Harris [2] 8/14        Northwest [2] 2/4 2/8     25/7 25/11 30/15 31/14    21/10 21/11 22/9 34/22
     41/23
                                8/14                       nose [1] 15/19            32/4 35/18 35/22          per [2] 30/14 36/20
     Michael [1] 36/5
                                Mr. Klugh [1] 5/13         note [2] 23/6 24/4       only two [1] 25/7          per-victim [1] 30/14
     Michelle [2] 2/2 3/7
                                Mr. Stein [33] 3/12 3/14   noted [4] 6/22 22/20     opine [1] 30/9             percent [11] 15/10 19/23
     middle [1] 24/13
                                3/17 15/7 15/12 15/18      31/18 38/7               opinion [1] 7/5            20/1 20/2 25/6 25/8
     militates [1] 14/4
                                15/22 16/3 16/9 17/5       notes [2] 7/4 12/6       opportunity [1] 28/19      25/11 25/12 30/1 36/16
     million [29] 6/19 6/21
                                17/8 20/12 20/13 20/15     nothing [1] 28/24        orchestrated [1] 10/24     36/23
     16/19 16/21 16/22 16/24
                                21/8 22/6 25/9 26/1        notice [2] 8/5 42/10     order [10] 3/1 3/23 4/23   percentile [1] 25/10
     17/21 17/21 18/3 18/4
                                26/24 27/3 27/10 27/13     number [14] 3/5 3/20      5/6 5/15 5/15 5/18 6/18   performance [2] 40/9
     18/7 18/22 18/22 18/24
                                28/2 29/5 29/21 30/5       4/7 10/14 10/16 12/19     36/21 38/17               40/9
     18/25 22/11 22/12 23/20
                                30/22 33/2 33/12 35/11     18/9 18/23 20/6 25/5     ordered [1] 36/11          perhaps [1] 41/17
     23/21 23/25 24/7 24/8
                                39/4 40/5 42/6             25/7 27/24 30/2 30/13    orders [2] 11/1 38/15      period [1] 36/13
     28/1 29/9 29/9 31/11
                                Mr. Stein's [6] 19/2       Number                   organization [1] 27/19     perjury [1] 14/10
     32/19 32/22 38/19
                                20/10 20/19 27/7 40/7      11-80205-CR-MARRA        organizer [1] 12/18        permissible [1] 38/6
     millions [3] 10/20 22/10
                                40/14                      [1] 3/5                  original [4] 3/25 4/3      perpetrated [1] 14/7
     31/22
                                Mr. Taylor [1] 19/10       number 7 [1] 27/24        5/16 9/10                 person [1] 37/20
     minimum [1] 36/20
                                Ms. [4] 15/23 27/6 28/11   numbers [1] 35/7         originally [4] 16/18       personal [2] 15/24 25/22
     minute [1] 28/23
                                29/5                       NY [2] 2/12 2/15          18/21 33/12 35/11         perspective [1] 25/23
     minutes [4] 8/17 15/10
                                Ms. Finch [1] 29/5                                  orphans [1] 19/12          Peter [1] 6/25
     15/14 21/17
                                Ms. Finch's [1] 27/6      O                         others [2] 27/16 39/19     phonetic [1] 27/5
     misconduct [2] 13/18
                                Ms. Reichardt [2] 15/23   O'Neal [4] 19/14 19/17 our [7] 4/18 10/4 15/14       Pittsburgh [1] 27/17
     14/14
                                28/11                      19/17 30/9                21/24 28/3 41/10 41/11    place [1] 41/21
     mislead [1] 10/22
                                much [4] 10/14 15/25      object [3] 38/22 39/14 outlines [1] 14/6             placed [2] 37/16 41/16
     misleading [1] 31/25
                                20/18 42/3                 41/11                    outstanding [1] 3/20       Plaza [2] 2/11 2/14
     misled [1] 34/25
                                multi [1] 16/19           objected [1] 8/11         outweigh [1] 27/20         Please [1] 3/2
     misrepresenting [1]
                                multi-million-dollar [1]  objection [7] 8/10 9/2    over [9] 7/1 18/12 18/12   plus [2] 18/2 18/24
     22/7
                                16/19                      9/15 39/10 41/20 42/1     18/13 18/22 23/19 23/21   podium [1] 6/13
     misrepresents [1] 40/4
                                multiple [1] 12/3          42/4                      24/7 30/1                 point [9] 7/14 8/16 10/2
     MITCHELL [3] 1/6 3/5
                                murdered [1] 27/8         objections [4] 4/16 9/18 owned [1] 21/9              12/24 14/1 16/10 23/16
     36/5
                                must [5] 17/3 17/16        39/16 40/16                                         26/8 26/14
     moment [1] 38/24                                                               P
                                36/16 36/20 42/9          objects [7] 39/20 40/2                               pointed [1] 31/7
     money [11] 11/21 13/2
                                                           40/6 40/11 40/21 40/23 page [4] 1/16 22/20          points [3] 12/16 15/6
     16/5 20/5 20/6 20/8        N                          41/3                      23/17 24/11               31/15
     20/14 20/25 21/12 22/9
                                naked [1] 40/10           obligations [3] 36/17     page 746 [1] 22/20         position [2] 11/12 11/19
     28/3
                                names [4] 8/6 8/8 8/20     36/21 37/8               page 753 [1] 23/17         positive [1] 19/15
     monitor [3] 28/7 28/9
                                9/11                      obstruction [4] 12/17     PAGES [1] 1/10             possess [1] 37/24
     37/3
                                napkin [1] 12/6            13/3 23/7 34/16          Pain [1] 27/15             possessing [1] 37/23
     month [2] 10/1 18/14
                                narrowing [1] 34/24       OCTOBER [1] 43/13         Palm [2] 1/7 1/19          possible [2] 16/21 41/17
     monthly [1] 36/23
                                nationally [2] 24/15      offenders [1] 8/16        papers [1] 41/11           possibly [1] 41/18
     months [22] 4/19 12/11
                                24/22                     offense [17] 4/13 4/18    parallel [2] 14/12 23/8    post [2] 27/17 39/18
     12/21 12/21 14/16 15/9
                                nationwide [1] 25/3        10/12 10/13 12/11 16/13 Paris [2] 21/16 34/9        post-hearing [1] 39/18
     18/13 18/13 18/23 22/15
                                nature [5] 10/12 16/8      16/14 17/17 17/18 18/8 particular [1] 22/24         posted [3] 19/15 31/19
     24/15 25/14 25/18 25/18
                                16/9 16/12 19/10           18/20 20/17 27/25 29/12 particularly [1] 3/20       31/21
     30/18 32/23 32/24 35/12
                                nauseam [1] 19/25          29/18 34/22 35/17        parties [1] 33/7           practices [1] 21/25
     36/7 36/8 36/8 36/9
                                necessary [6] 14/19 15/5 offenses [1] 34/24         partner [3] 15/24 15/25    pre [1] 24/6
     months' [1] 38/12
                                35/15 36/1 39/25 41/5     offer [1] 19/6             16/1                      pre-Booker [1] 24/6
     Moore [3] 2/10 2/13
                                need [10] 8/20 8/24 13/5 offered [1] 19/8           Pascucci [2] 2/2 3/8       precisely [1] 20/15
     3/11
                                14/1 14/5 23/13 26/17     office [7] 15/20 28/9     pauperis [1] 42/13         preclude [1] 37/5
     morning [8] 3/2 3/7 3/9
                                27/24 32/3 39/10           30/21 37/2 37/2 37/11    pay [12] 20/13 28/6        prefer [3] 6/12 10/6 10/6
     3/10 3/13 3/15 3/16 16/7
                                needed [2] 3/21 11/21      37/20                     28/19 28/21 33/10 36/11   preliminary [2] 6/17 8/2
     most [2] 6/25 16/8
                                needs [1] 15/13           Official [1] 1/18          36/16 36/20 36/23 37/4    prepared [1] 10/5
     motion [7] 5/15 5/16
                                negate [1] 15/20          Okay [9] 3/4 4/12 4/22 38/8 42/11                    present [1] 35/19
     5/24 5/24 6/5 25/25
                                negative [1] 19/18         6/16 9/17 9/24 10/9 31/4 payable [1] 37/9           presentation [1] 16/7
     41/10
                                never [3] 19/15 19/16      42/6                     paying [1] 28/2            presented [2] 16/18
     motions [5] 6/8 6/8 9/20
                                32/16                     old [2] 27/8 31/8         payment [3] 36/13 36/24    16/20
     41/11 42/8
                                new [9] 2/4 2/8 2/12      one [21] 8/2 10/15 11/6 37/3                         presentence [2] 33/7
     Mr. [43] 3/12 3/14 3/17
                                2/15 5/24 6/8 21/15        13/5 13/22 13/25 14/5    payments [1] 37/5          38/7
     5/13 8/14 8/14 15/7
                                26/20 34/3                 14/16 19/8 19/11 23/12 penny [7] 11/17 19/13        preserve [2] 4/16 9/18
     15/12 15/18 15/22 16/3
                                next [1] 13/5              24/4 25/24 25/25 27/9     21/5 22/17 31/18 32/1     press [7] 10/19 10/23
     16/9 17/5 17/8 19/2
                                no [20] 1/2 7/18 7/24 9/2 29/7 32/3 32/19 36/15      32/3                      10/25 11/4 22/7 31/20
     19/10 20/10 20/12 20/13


                                                                                                                                {DATE}
                                      {WITNESSNAME}                         Index: press.....simply
Case 9:11-cr-80205-KAM Document 578 Entered    on FLSD Docket 10/11/2018 Page       49 of 51
    P                26/21         Reichardt [2] 15/23 37/12 38/13 40/17 sentences [14] 15/11
                               quickly [1] 39/13         28/11                     restriction [2] 38/4 38/6  16/16 23/1 23/22 23/24
    press... [1] 31/24
                               quite [1] 41/15          reimpose [1] 9/25          result [6] 20/2 20/10      24/22 25/5 25/5 25/6
    presume [1] 38/16
                               quote [2] 19/2 19/6      reissued [1] 26/13          20/17 20/19 22/3 32/19    25/7 25/12 34/10 34/18
    previous [1] 29/22
                               quotes [1] 8/6           relate [1] 8/15            results [2] 24/20 24/23    34/20
    previously [15] 3/25
                                                        related [2] 10/14 38/6     retirement [1] 32/8       sentencing [25] 3/19 4/1
    5/24 7/11 13/19 15/22      R                        relating [1] 20/3          return [1] 19/15           4/3 6/22 6/25 8/4 9/19
    18/2 18/21 20/7 20/19
                             raise [2] 8/3 13/17        release [13] 13/23 15/16   reviewed [1] 12/13         10/16 13/13 14/18 16/11
    21/2 26/15 31/21 38/18
                             rampant [1] 14/14           16/3 28/4 28/17 30/20     Richard [2] 2/16 3/13      16/20 17/2 17/7 19/1
    39/2 40/8
                             range [9] 4/18 12/20        36/22 37/15 37/16 37/19   right [15] 3/18 5/10 7/9   19/5 21/25 24/11 24/24
    preying [1] 14/9
                              16/21 22/15 23/4 35/7      37/22 38/2 38/13           8/19 9/17 9/24 26/3 26/4  25/1 25/13 25/21 31/12
    price [1] 22/8
                              35/13 35/14 40/22         released [3] 15/18 17/10    26/17 26/25 27/1 29/21    33/20 39/17
    primary [1] 5/1
                             Rasika [1] 26/2             37/21                      33/6 38/15 42/6          separate [1] 6/5
    principal [2] 17/12
                             rate [1] 36/23             releases [7] 10/19 10/23   Rights [1] 8/9            serious [9] 12/14 13/8
    17/25
                             rather [1] 31/16            10/25 11/4 22/7 31/20     risk [1] 15/21             13/11 14/5 14/16 17/1
    prior [2] 35/6 39/17
                             reaffirm [1] 4/1            31/24                     RMR [2] 1/18 43/16         17/2 17/19 17/20
    Prisons [3] 36/6 37/1
                             real [1] 21/5              reliable [1] 39/23         Roberto [1] 7/2           seriousness [8] 10/13
    41/21
                             realistically [2] 28/21    reliance [1] 5/3           Room [1] 37/12             16/14 17/17 17/23 18/19
    pro [1] 25/25
                              30/15                     relied [4] 19/6 24/10      roughly [6] 16/24 20/20    29/12 34/1 35/17
    probably [3] 4/15 4/23
                             really [2] 12/11 14/5       40/4 40/13                 22/11 25/6 25/15 28/1    serve [1] 28/18
    18/13
                             Realtime [1] 43/10         rely [1] 39/25             row [1] 19/21             served [4] 15/7 15/9
    probation [5] 15/20 28/9
                             reason [7] 8/19 21/4       relying [1] 4/25           ruined [1] 23/1            25/9 28/17
    30/21 37/2 37/20
                              21/13 22/1 31/25 33/25    remains [1] 12/12          Rule [1] 41/8             serves [1] 33/17
    probative [1] 24/16
                              41/23                     remand [6] 3/22 15/2       rules [1] 39/9            serving [1] 15/8
    proceedings [4] 1/11
                             reasonable [1] 9/10         15/8 16/24 26/11 26/23    ruling [1] 20/17          set [3] 33/8 39/16 39/23
    28/12 42/20 43/11
                             reasonably [2] 7/15 7/16   remanding [1] 13/16        rulings [5] 3/19 4/12     seven [2] 25/6 25/11
    products [1] 11/6
                             reasoning [1] 22/3         remarkably [1] 23/8         4/16 4/17 9/18           severe [1] 32/22
    professional [1] 16/1
                             reasons [2] 39/16 41/10    remarks [1] 17/4           run [2] 36/9 37/18        severity [1] 13/22
    program [2] 39/3 41/24
                             rebuttal [2] 31/2 31/6     remind [1] 27/5                                      sex [1] 8/15
    prohibited [1] 37/23                                                           S
                             recall [1] 11/14           reminds [1] 12/24                                    SFranklinUSDC [1]
    promote [1] 13/6
                             recalled [1] 11/15         remorse [2] 20/12 20/13    sales [2] 10/20 31/22      1/20
    pronounced [1] 38/23
                             received [1] 23/10         renew [1] 39/5             same [5] 12/5 14/17       shade [1] 26/9
    proper [1] 7/5
                             recent [1] 6/25            renews [2] 39/15 40/16      22/21 29/5 40/16         shall [13] 36/11 36/13
    properly [3] 5/3 5/4 5/9
                             recently [1] 8/4           reoffend [1] 28/10         sat [1] 12/7               36/22 37/2 37/9 37/15
    property [1] 38/16
                             recognize [5] 20/9 20/24   repay [3] 16/5 17/10       satisfy [1] 37/7           37/19 37/22 37/23 37/24
    proportion [2] 33/16
                              21/24 29/17 32/22          30/15                     savings [1] 11/17          38/1 38/1 38/8
    33/23
                             recognized [2] 33/18       repaying [1] 30/22         say [3] 12/7 17/18 33/2 shareholders [1] 19/22
    propose [1] 8/24
                              33/22                     repeatedly [1] 18/15       saying [2] 27/20 27/21 shareholders' [1] 19/19
    prosecutions [1] 22/22
                             recognizes [1] 18/16       report [4] 33/7 37/3       says [3] 17/8 18/10       shares [5] 11/22 11/23
    prosecutorial [1] 13/18
                             recognizing [2] 23/11       37/20 38/7                 24/14                     11/23 22/10 22/11
    prosecutors [1] 26/20
                              34/1                      Reporter [4] 1/18 1/18     schedule [1] 36/25        short [6] 11/8 13/3 13/9
    prospects [1] 22/7
                             recollection [1] 33/21      43/9 43/10                scheme [5] 10/24 11/8      13/21 31/2 40/10
    protect [1] 14/1
                             recommend [1] 41/17        request [2] 7/25 30/17      12/2 13/4 16/19          should [7] 4/23 9/10
    prove [2] 40/4 40/13
                             recommendations [2]        requesting [1] 8/14        seal [2] 9/1 9/11          13/11 18/16 18/20 20/16
    proven [2] 17/8 20/4
                              39/5 39/6                 require [2] 29/16 32/21    search [1] 38/7            23/6
    provide [4] 27/24 28/5
                             recommended [5] 12/22      requirement [3] 17/22      seated [1] 3/3            show [1] 24/13
    28/6 35/17
                              19/12 32/10 33/20 39/3     38/6 41/8                 SEC [2] 12/4 12/7         shows [2] 17/7 25/13
    provided [3] 17/6 23/18
                             recommending [3]           requirements [3] 23/12     second [4] 5/17 24/12     sic [1] 10/6
    34/9
                              32/13 32/24 41/20          35/16 36/1                 24/15 31/13              side [1] 23/23
    providing [1] 12/10
                             record [8] 3/4 4/24 5/21   requires [3] 29/13 29/19   Section [6] 2/3 2/7 15/13 sides [1] 26/25
    PSR [1] 14/6
                              7/12 7/23 9/1 37/14        29/20                      29/13 33/9 37/11         SignaLife [8] 11/11
    public [3] 10/19 14/2
                              43/11                     RESENTENCING [1]           Section 3553 [1] 15/13 11/20 11/22 21/8 31/12
    32/17
                             records [1] 23/14           1/11                      securities [6] 2/2 2/6     31/18 40/9 40/10
    publicly [2] 8/20 12/17
                             redact [1] 8/8             residential [1] 39/3        13/2 22/22 23/17 34/21 significant [13] 15/1
    pull [1] 24/18
                             redacted [1] 9/10          resolved [1] 8/18          security [1] 41/22         15/7 18/11 18/17 18/17
    punish [1] 14/19
                             redo [1] 24/19             respect [3] 13/6 40/19     seek [2] 26/14 42/12       20/6 21/13 28/19 29/7
    punishment [2] 12/10
                             reduction [1] 35/23         40/20                     seems [2] 9/3 9/9          30/10 34/5 35/10 35/21
    35/17
                             reevaluating [1] 34/6      respectfully [1] 30/17     seen [1] 28/12            significantly [9] 17/2
    purchase [1] 11/1
                             reference [1] 5/16         respond [1] 15/17          selection [1] 41/9         21/3 29/25 30/2 30/13
    purpose [1] 9/6
                             referenced [1] 5/18        responsibility [2] 13/10   selling [1] 40/10          30/14 33/15 34/4 35/4
    purposes [4] 4/2 9/12
                             refers [1] 18/15            14/3                      send [1] 11/6             similar [8] 21/24 22/5
    13/16 41/22
                             reflect [3] 15/13 30/18    responsible [1] 22/23      sense [1] 9/3              22/13 22/19 23/14 23/15
    put [3] 9/11 31/20 32/18
                              35/16                     restate [1] 27/6           sent [2] 11/5 11/6         24/20 24/23
    Q                        refused  [1] 13/9          restitution [12] 13/16     sentence [54]             simply [11] 7/8 8/4
                             regarding [1] 13/18         27/24 28/6 33/11 36/12    sentenced [3] 27/21        10/22 12/15 22/21 31/8
    quarter [2] 19/21 36/20
                             Registered [1] 43/9         36/23 37/3 37/7 37/9       33/12 35/11               31/13 31/20 32/16 32/18
    question [3] 13/14 13/22


                                                                                                                              {DATE}
                                              {WITNESSNAME}                              Index: simply.....want
Case 9:11-cr-80205-KAM Document 578 Entered            on FLSD Docket 10/11/2018 Page           50 of 51
    S                27/13 28/2 29/5 29/21 Taylor [3] 19/10 32/4 to three percent [1] unexpected [1] 37/6
                                 30/5 30/22 33/2 33/12       32/10                       25/8                       unfair [2] 30/4 30/10
     simply... [1] 34/7
                                 35/11 36/5 39/4 40/5       telling [2] 7/20 12/6       today [8] 6/20 8/17         Unicore [2] 36/16 36/19
     since [5] 4/3 7/22 10/15
                                 42/6                       term [4] 36/7 36/7 37/16     15/23 19/18 25/25 26/13    unimaginable [1] 22/23
      25/21 26/23
                                Stein's [6] 19/2 20/10       37/17                       29/18 36/3                 Unit [2] 2/3 2/7
     single [1] 23/23
                                 20/19 27/7 40/7 40/14      terms [1] 37/18             told [2] 11/16 26/17        UNITED [12] 1/1 1/3
     single-digit [1] 23/23
                                Stephen [4] 1/18 43/9       test [1] 39/25              top [2] 25/9 25/11          1/13 3/4 3/8 21/16 37/1
     sir [2] 41/13 42/14
                                 43/15 43/16                testified [8] 11/3 11/4     total [3] 32/13 38/10       37/1 37/2 37/10 37/10
     sitting [1] 26/24
                                still [2] 12/21 17/13        12/5 19/11 19/14 19/17      38/12                      38/9
     situation [1] 18/10
                                stock [11] 19/11 19/13       27/12 32/7                 touted [1] 10/20            unknown [2] 27/8 27/9
     six [4] 4/4 4/8 18/7 29/17
                                 20/3 21/6 21/8 21/11       testifying [1] 12/3         towards [3] 17/4 36/17      unlawful [1] 41/4
     six-level [1] 4/4
                                 22/8 22/17 31/19 32/1      testimony [10] 11/14         36/21                      unlike [1] 15/22
     sixties [1] 28/18
                                 40/10                       12/7 12/8 19/6 19/8 27/4   tracing [1] 6/24            unreasonable [2] 33/14
     skill [1] 12/16
                                stockholders [1] 22/25       32/4 39/21 39/22 39/23     Tracy [1] 11/14             34/1
     smaller [1] 20/18
                                Street [2] 1/19 2/19        thank [25] 6/3 6/10 6/16    traded [2] 12/18 21/8       unredacted [1] 8/25
     solvency [1] 12/17
                                study [4] 4/25 5/3 5/9       8/1 9/14 14/20 14/21       tragically [1] 27/7         unsealed [1] 9/7
     something [2] 22/5
                                 40/1                        14/22 14/23 21/22 30/24    Tralisha [1] 27/4           unsentenced [1] 26/24
      22/17
                                subject [2] 8/13 15/2        30/25 31/5 32/25 33/1      transcript [2] 1/11         unsubstantial [1] 32/20
     soon [1] 27/12
                                submissions [2] 39/17        33/4 33/5 38/20 41/25       43/11                      unsupported [1] 10/21
     sophisticated [2] 12/18
                                 39/18                       42/3 42/5 42/15 42/17      travel [1] 28/8             until [3] 10/2 27/12
      30/8
                                substance [2] 37/25 38/5     42/18 42/19                treatment [2] 38/4 38/5     36/24
     source [1] 28/13
                                substantiated [1] 7/12      that's [16] 4/5 5/18 6/4    tremendous [1] 28/13        unwarranted [1] 23/13
     south [1] 39/4
                                such [2] 23/2 36/24          8/4 9/9 9/9 10/8 14/7      trial [7] 6/8 6/23 6/24     upon [7] 4/12 4/17 4/25
     Southeast [1] 2/16
                                Suddenly [1] 31/22           16/9 24/4 31/11 33/21       11/3 11/4 11/15 17/9       13/23 34/8 36/22 37/15
     southern [5] 1/1 25/2
                                sue [1] 11/16                39/11 41/24 42/1 42/7      troubled [1] 22/16          us [1] 14/25
      25/15 25/17 28/13
                                suffer [3] 21/5 21/6        theft [2] 18/24 34/21       true [1] 17/24              used [3] 11/17 11/20
     Southwest [1] 2/19
                                 40/14                      there's [9] 7/22 7/24 9/4   truly [1] 15/24             33/23
     speak [1] 6/12
                                suffered [7] 19/15 19/20     18/5 18/6 20/1 23/7        trust [6] 7/3 11/12 11/19   using [3] 4/3 11/7 37/6
     special [5] 12/16 38/4
                                 20/2 31/12 32/8 32/11       28/24 29/7                  11/24 12/17 34/16
      38/9 38/10 38/14
                                 32/12                      therefore [1] 17/13         trusted [1] 11/13           V
     specific [2] 40/4 41/6
                                Suffering [1] 27/15         therein [1] 31/9            trusts [1] 11/25         variance [2] 35/13 40/22
     specifically [4] 4/2 6/4
                                sufficient [5] 7/22 15/5    thereunder [1] 11/1         try [1] 24/19            various [2] 34/10 42/8
      39/20 40/23
                                 16/15 35/15 35/25          They've [1] 19/7            trying [1] 34/25         vary [1] 35/6
     specify [1] 5/5
                                suggest [1] 7/5             thing [4] 4/22 10/11        turn [2] 25/19 31/23     versions [1] 8/25
     speculative [2] 19/13
                                suggested [1] 14/3           10/15 24/4                 turning [2] 10/10 32/2   versus [2] 3/5 21/16
      21/6
                                Suite [1] 2/17              things [3] 20/25 22/13      twice [1] 25/15          very [16] 6/17 8/4 13/13
     speed [1] 26/18
                                summaries [1] 8/7            38/25                      two [10] 4/6 4/7 16/16    13/16 14/4 14/25 15/7
     spent [2] 15/1 16/8
                                supervised [9] 15/16        think [18] 3/19 3/22 6/1     18/8 22/5 23/5 25/7      15/25 21/24 22/5 22/13
     spin [1] 26/9
                                 16/3 28/4 28/17 30/20       7/14 7/19 7/23 8/16 8/17    25/11 36/19 38/25        22/19 27/12 31/7 31/11
     spoke [1] 32/15
                                 37/16 37/22 38/2 38/13      8/24 9/6 9/7 18/13 30/21   two-level [2] 4/6 4/7     42/3
     spouse [1] 15/23
                                supplement [4] 5/17          33/17 33/21 33/22 35/5     type [2] 13/7 13/24      via [1] 11/24
     standard [1] 38/2
                                 5/22 5/23 5/24              35/24                      typically [2] 23/20 23/24vice [1] 25/25
     start [2] 15/3 30/22
                                supplemental [1] 6/7        those [23] 5/7 5/9 6/9                               victim [6] 8/6 8/7 8/23
     started [2] 27/13 29/6                                                             U
                                supplementing [1] 5/17       11/23 13/11 20/22 22/11                              12/19 30/14 32/5
     starts [1] 24/2
                                support [5] 7/23 11/3        22/22 23/1 23/24 25/20     U.S [2] 2/4 2/8          victimized [3] 19/2 19/3
     state [3] 3/6 19/10 39/10
                                 14/15 27/11 28/14           28/17 28/21 33/15 33/18    U.S.C [1] 33/9            19/4
     stated [1] 41/10
                                supported [4] 6/21 6/22      33/22 33/25 34/15 34/17    ultimately [2] 23/5      victims [31] 3/21 4/5 4/8
     statement [3] 3/23 32/5
                                 27/10 27/16                 35/1 36/1 39/5 39/6        24/16                     8/6 8/9 8/22 16/5 16/17
      41/6
                                supporting [1] 10/25        though [1] 22/18            unable [1] 42/11          16/19 16/23 16/25 17/11
     statements [5] 8/7 8/7
                                sure [9] 4/6 5/21 21/19     thought [5] 20/7 20/19      unacceptable [2] 20/9     17/19 17/20 18/9 20/20
      8/23 19/7 33/6
                                 28/24 29/1 31/4 34/7        21/2 33/16 33/25           20/10                     21/5 27/15 27/16 27/25
     STATES [12] 1/1 1/3
                                 35/1 39/6                  thousand [1] 34/23          under [22] 7/6 7/17 8/9 28/7 28/19 28/19 28/20
      1/13 3/5 3/8 21/16 37/1
                                Swaine [3] 2/10 2/13        thousands [3] 16/19         9/1 9/11 10/5 12/15 13/5 30/2 30/13 30/15 30/23
      37/1 37/2 37/10 37/10
                                 3/11                        19/2 19/3                  13/8 15/19 16/13 17/13 32/3 37/13 40/12
      38/9
                                swing [1] 18/11             three [8] 25/8 25/12        17/16 18/3 23/12 23/12 victims' [2] 8/9 8/20
     statistics [4] 24/10 24/25
                                sworn [1] 12/7               28/4 28/17 30/19 37/16     23/25 24/8 27/1 27/23    view [4] 17/14 28/3 29/7
      25/10 35/1
                                system [1] 30/5              37/17 38/13                28/21 41/4                35/9
     statute [1] 23/12
                                                            three percent [1] 25/12     underlied [1] 10/17      viewed [1] 18/20
     statutory [3] 33/8 34/2 T
                                                            through [6] 15/15 30/5      underlying [1] 10/17     VIPS [3] 27/14 27/14
      41/5
                                table [1] 15/4               33/9 36/8 36/9 37/18       understand [2] 4/15       29/3
     steal [1] 34/22
                                take [2] 26/10 30/10        throughout [4] 13/13        39/8                     VOLUME [1] 1/10
     STEIN [36] 1/6 3/5 3/12
                                taken [4] 17/3 25/22         15/24 16/2 26/1            understanding [4] 5/19
      3/14 3/17 15/7 15/12
                                 29/14 29/19                thus [1] 41/5               6/1 39/2 39/9            W
      15/18 15/22 16/3 16/9                                                                                      wages [2] 36/15 36/17
                                taking [2] 31/23 35/17      times [1] 12/3              understands [2] 6/18
      17/5 17/8 20/12 20/13                                                                                      wait [1] 10/2
                                talk [3] 8/17 18/19 21/16   tirelessly [1] 16/2         7/7
      20/15 21/8 22/6 25/9                                                                                       want [15] 3/23 4/6 5/2
                                tampering [1] 23/8          title [1] 38/15             understood [1] 26/11
      26/1 26/24 27/3 27/10                                                                                       9/25 10/1 10/2 14/23

                                                                                                                                    {DATE}
                                            {WITNESSNAME}                      Index: want.....zero
Case 9:11-cr-80205-KAM Document 578 Entered        on FLSD Docket 10/11/2018 Page   51 of 51
    W                       wrong [1] 33/21
    want... [8] 20/11 21/16 Y
    25/19 25/22 28/24 29/6
                              year [6] 15/11 15/16
    30/3 33/2
                              25/24 25/25 28/3 33/20
    wanted [4] 4/22 5/20
                              years [19] 17/13 18/12
    26/3 29/21
                              23/6 23/21 23/24 24/8
    wants [1] 5/10
                              24/9 24/19 25/6 25/7
    warrant [1] 41/7
                              25/11 25/12 27/8 27/11
    warranted [2] 13/8
                              28/5 28/17 30/19 37/16
    35/12
                              37/17
    Washington [2] 2/5 2/9
                              years' [1] 38/13
    wasn't [1] 10/22
                              yes [12] 4/10 4/11 4/20
    we're [5] 4/3 4/5 4/13
                              4/21 5/13 6/6 9/14 21/21
    29/11 30/3
                              38/18 38/24 39/11 41/13
    we've [6] 8/15 14/24
                              yesterday [4] 3/19 3/23
    18/11 19/9 19/25 20/7
                              4/24 41/12
    website [1] 25/2
                              yet [3] 7/14 23/1 36/1
    weigh [1] 35/23
                              York [5] 2/4 2/8 2/12
    well [15] 10/12 10/13
                              2/15 21/15
    11/11 16/13 17/15 19/16
                              you'll [2] 4/16 9/17
    25/3 31/18 33/8 33/11
                              you're [5] 6/6 6/14
    34/13 38/3 39/3 40/10
                              34/13 34/20 42/11
    42/8
                              you've [1] 10/2
    went [4] 7/1 11/24 22/9
    24/24                     Z
    West [2] 1/7 1/19         zero [1] 19/20
    whatever [5] 6/19 17/8
    17/8 30/20 41/21
    where [20] 3/24 11/5
    11/15 13/7 15/3 16/4
    18/7 20/5 23/7 23/25
    27/15 27/16 29/6 29/18
    29/25 30/1 34/22 35/10
    36/2 37/20
    Wherever [1] 6/14
    whether [3] 8/22 13/14
    13/23
    while [4] 11/19 16/25
    18/15 37/22
    who's [1] 9/5
    whom [2] 11/2 22/25
    why [10] 6/4 7/11 7/12
    8/19 12/11 19/25 20/4
    31/24 39/11 41/24
    widows [1] 19/12
    wife [2] 15/25 26/2
    wire [1] 13/1
    wish [2] 42/7 42/9
    within [2] 37/19 42/10
    without [2] 26/21 34/24
    witness [3] 23/8 30/7
    30/9
    work [9] 8/24 9/13 16/4
    17/5 17/9 28/5 28/22
    30/22 36/19
    worked [1] 26/1
    working [1] 16/1
    world [1] 22/18
    WorldCom [1] 23/2
    WorldComs [1] 22/18
    Worldwide [2] 2/11
    2/14
    worth [1] 19/19
    wrap [1] 28/24
    wreaking [1] 22/23
    written [2] 12/6 27/17


                                                                                             {DATE}
